Exhibit 10.2


Execution Copy


--------------------------------------------------------------------------------









OAKTREE FUND GP II, L.P.


______________________________
SIXTH AMENDED AND RESTATED
LIMITED PARTNERSHIP AGREEMENT
______________________________
LIMITED PARTNER INTERESTS IN OAKTREE FUND GP II, L.P., A DELAWARE LIMITED
PARTNERSHIP, HAVE NOT BEEN REGISTERED WITH OR QUALIFIED BY THE U.S. SECURITIES
AND EXCHANGE COMMISSION, ANY STATE SECURITIES REGULATORY AUTHORITY OR ANY OTHER
REGULATORY AUTHORITY OF ANY JURISDICTION. SUCH LIMITED PARTNER INTERESTS ARE
BEING SOLD IN RELIANCE UPON EXEMPTIONS FROM SUCH REGISTRATION OR QUALIFICATION
REQUIREMENTS. SUCH LIMITED PARTNER INTERESTS CANNOT BE SOLD, TRANSFERRED,
ASSIGNED OR OTHERWISE DISPOSED OF, IN EACH CASE, EXCEPT IN COMPLIANCE WITH THE
RESTRICTIONS ON TRANSFERABILITY CONTAINED IN THIS AGREEMENT AND THE SECURITIES
LAWS OF ALL APPLICABLE JURISDICTIONS, INCLUDING APPLICABLE U.S. FEDERAL AND
STATE SECURITIES LAWS.



--------------------------------------------------------------------------------






--------------------------------------------------------------------------------





TABLE OF CONTENTS

 
 
Page
 
 
 
 
ARTICLE I
 
 
DEFINITIONS
 
 
 
 
1.1
Defined Terms
1
1.2
Interpretation
10
1.3
Associated Persons
10
1.4
Former Partners
10
 
ARTICLE II
 
 
ORGANIZATION
 
2.1
Formation; Continuation
11
2.2
Name
11
2.3
Delaware Registered Agent and Office
11
2.4
Principal Place of Business
11
2.5
Term
11
2.6
Fiscal Year
12
2.7
Title to Partnership Property
12
 
ARTICLE III
 
 
THE PARTNERSHIP
 
3.1
Purpose and Scope of Business; Powers
12
3.2
Powers of the General Partner
12
3.3
Powers of Limited Partners
13
3.4
Officers
13
3.5
Media Company Provisions
13
3.6
Meetings and Voting
15
3.7
Admissions and Withdrawals
15
3.8
Conditions to Membership Transactions
15
3.9
Power of Attorney
16
3.10
Additional Documents and Acts
17
 
ARTICLE IV
 
 
INTERESTS
 
4.1
Interests
18
4.2
Incentive Income
19
4.3
Supplemental Schedule
19
4.4
Transfer of Interests
20
4.5
Effects of Transfer
20
4.6
Limited Rights of Assignees
21
4.7
Designation of Beneficiaries
21




- i -

--------------------------------------------------------------------------------





TABLE OF CONTENTS
(continued)

 
 
Page
 
 
 
 
ARTICLE V
 
 
CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS
 
5.1
Capital Contributions
21
5.2
Capital Accounts
21
5.3
No Priorities of Partners
22
 
ARTICLE VI
 
 
ALLOCATIONS; DISTRIBUTIONS
 
6.1
Allocations of Net Profits and Net Losses and Other Items
22
6.2
Regulatory and Tax Allocations
23
6.3
Distributions
23
6.4
Restriction on Distributions
23
6.5
Return of Advances and Distributions
24
6.6
Allocations in Case of Adjustments in Percentage Interests
25
6.7
Tax Distributions
25
6.8
Return of Certain Capital Contributions
25
6.9
Withholding
26
6.10
Acknowledgment
26
6.11
Partnership Classification for Tax Purposes
26
6.12
Tax Matters
26
6.13
No Representations as to Tax Treatment
27
 
ARTICLE VII
 
 
BOOKS AND RECORDS; REPORTS TO PARTNERS
 
7.1
Books and Records
27
7.2
Access to and Confidentiality of Information and Records
27
7.3
Bank Accounts
28
 
ARTICLE VIII
 
 
LIMITATIONS ON LIABILITY; INDEMNIFICATION
 
8.1
Limitations on Liability
28
8.2
Indemnification by the Partnership
30
 
ARTICLE IX
 
 
CERTAIN COVENANTS
 
9.1
Certain Acknowledgments
31
9.2
Commitment
31
9.3
Confidential Information, Intellectual Property and Proprietary Information
32
9.4
Interference
33
9.5
Disparagement
33
 
 
 
 
 
 


- ii -

--------------------------------------------------------------------------------





TABLE OF CONTENTS
(continued)

 
 
Page
 
 
 
 
ARTICLE X
 
 
DISSOLUTION AND TERMINATION OF THE PARTNERSHIP
 
10.1
Dissolution
33
10.2
Liquidating Distributions
34
10.3
Termination
34
10.4
Liquidator
35
10.5
Restoration of Deficit Capital Account Balances
35
10.6
Limitations on Dissolution
35
 
ARTICLE XI
 
 
MISCELLANEOUS
 
11.1
Arbitration of Disputes
35
11.2
Married Persons
37
11.3
Entire Agreement
37
11.4
Binding Effect
37
11.5
Amendments
37
11.6
Notices
38
11.7
Parties in Interest
38
11.8
Contra Proferentum
38
11.9
Governing Law
39
11.10
Severability
39
11.11
Waivers
39
11.12
Counterparts
39
11.13
Determination of Certain Matters
39




- iii -

--------------------------------------------------------------------------------



SIXTH AMENDED AND RESTATED
LIMITED PARTNERSHIP AGREEMENT
OF
OAKTREE FUND GP II, L.P.


This SIXTH AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT (as may be
amended, modified, supplemented or restated from time to time, this “Agreement”)
of OAKTREE FUND GP II, L.P., a Delaware limited partnership (the “Partnership”),
is made and entered into as of March 20, 2015 (the “Effective Date”), by and
among Oaktree Capital II, L.P., a Delaware limited partnership, as general
partner of the Partnership (in its capacity as such, the “General Partner”), and
each Person listed as a limited partner of the Partnership on the Register (as
defined below) (each such Person, in its, his or her capacity as a limited
partner of the Partnership, a “Limited Partner”), for the purpose of amending
and restating that certain Fifth Amended and Restated Limited Partnership
Agreement of the Partnership (the “Prior LPA”), dated as of July 28, 2011.
NOW, THEREFORE, the Prior LPA is hereby amended and restated, and the General
Partner and the Limited Partners hereby agree, as follows:
Article I
Definitions
1.1    Defined Terms. As used in this Agreement, the following terms shall have
the following meanings:
Acknowledging Partner: as defined in Section 9.1.
Act: the Delaware Revised Uniform Limited Partnership Act, 6 Del. C. Section
17-101 et seq. and the provisions of any succeeding law.
Affiliate: with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries Controls, is Controlled by, or is
under common Control with, the Person in question; provided that no Fund or
portfolio company of any Oaktree Group Member shall be deemed to be an Affiliate
of any Oaktree Group Member.
Agreement: as defined in the preamble hereto.
Annual Partnership Tax Liability: the product of (a) the General Partner’s
reasonable good faith determination, with respect to a Partner, of such
Partner’s share of the Partnership’s net taxable income pursuant to Article VI
for a given Fiscal Year, giving effect to such Partner’s share of losses and
deductions, multiplied by (b) the sum of the highest marginal



--------------------------------------------------------------------------------



U.S. federal, state and local income tax rates applicable to any Partner (taking
into account the effect of any allowable U.S. federal income tax deduction for
state and local taxes). For this purpose, “net taxable income” of the
Partnership shall be calculated taking into account separately stated items, and
without regard to items of income exempt from tax.
Assignee: as defined in Section 4.4.
Associated Fund: as defined in Section 4.1(c).
Associated Person: as defined in Section 1.3.
Available Cash: the gross cash proceeds of the Partnership less the portion
thereof used to pay or establish reserves for Partnership expenses, working
capital, debt payments, capital improvements, replacements, and contingencies,
all as determined by the General Partner. Available Cash shall not be reduced by
depreciation, amortization, cost recovery deductions, or similar allowances, but
shall be increased by any reductions of reserves previously established pursuant
to the first sentence of this definition.
Capital Account: as defined in Section 5.2.
Capital Contribution: the total value of cash, if any, contributed to the
Partnership pursuant to Section 5.1, and the Gross Asset Value of any property
other than cash contributed to the Partnership pursuant to Section 5.1, net of
liabilities secured by such property that the Partnership is considered to
assume or take under Code Section 752.
Certificate: the Certificate of Limited Partnership of the Partnership, as
amended, modified, supplemented or restated from time to time.
Clawback: as defined in Section 6.5(b).
Communications Act: the U.S. Communications Act of 1934, as amended, and the
provisions of any succeeding law.
Code: the U.S. Internal Revenue Code of 1986, as amended, and the provisions of
any succeeding law.
Competitive Business: any business that is competitive with the business of any
Oaktree Group Member (including raising, organizing, managing or advising any
fund or separate account having an investment strategy in any way competitive
with any of the funds or separate accounts managed by any Oaktree Group Member).
Confidential Information: any information concerning the employees,
organization, business or finances of any Oaktree Group Member or any third
party (including any client, investor, partner, portfolio company, customer,
vendor or other person) with which an Oaktree Group Member is engaged or
conducts business, including business strategies, operating plans, acquisition
strategies (including the identities of, and any other information concerning,
possible acquisition candidates), financial information, valuations, analyses,

- 2 -

--------------------------------------------------------------------------------



investment performance, market analysis, acquisition terms and conditions,
personnel, compensation and ownership information, know-how, customer lists and
relationships, the identity of any client, investor, partner, portfolio company,
customer vendor or other third party, and supplier lists and relationships, as
well as all other secret, confidential or proprietary information belonging to
any Oaktree Group Member; provided that Confidential Information shall not
include any information generally known to the public other than as a result of
disclosure by any Limited Partner not permitted hereunder.
Control: the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities, by contract or otherwise.
Depreciation: for each Fiscal Year or other period, an amount equal to the
depreciation, amortization or other cost recovery deduction allowable for U.S.
federal income tax purposes with respect to an asset for such Fiscal Year or
other period, except that if the Gross Asset Value of an asset differs from its
adjusted tax basis for U.S. federal income tax purposes at the beginning of such
Fiscal Year or other period, Depreciation shall be an amount that bears the same
ratio to such beginning book value as the U.S. federal income tax depreciation,
amortization or other cost recovery deduction for such Fiscal Year or other
period bears to such beginning adjusted tax basis, and if such adjusted tax
basis is zero, the Depreciation shall be based on the method and assumptions
used to depreciate, amortize or otherwise recover the cost of such type of asset
in preparing the financial statements of the Partnership.
Disabling Conduct: with respect to any Person, (a) a breach by such Person of
its, his or her fiduciary duties to the Partnership or any other Oaktree Group
Member, provided that such breach is the result of willful malfeasance, gross
negligence, the commission of a felony or a material violation of applicable law
(including any U.S. federal or state securities law) that, in each case has
resulted in, or could reasonably be expected to result in, a material adverse
effect on the business or properties of the Partnership, or (b) fraud.
Dissolution Event: as defined in Section 10.1.
Effective Date: as defined in the preamble hereto.
ERISA: the U.S. Employee Retirement Income Security Act of 1974, as amended, and
the rules and regulations promulgated thereunder, and the provisions of any
succeeding law.
FCC: the U.S. Federal Communications Commission, or any governmental entity that
succeeds to the powers and functions thereof.
FCC Rules: the rules, regulations or written policies of the FCC that (a) limit
or restrict ownership in Media Companies on the basis of ownership in other
Media Companies or under which the Partnership’s ownership of a Media Company
may be attributed to the Partners (or a Partner’s ownership of another Media
Company may be subject to limitation

- 3 -

--------------------------------------------------------------------------------



or restriction as a result of the ownership by the Partnership of such Media
Company or another Media Company), including the rules, regulations or written
policies of the FCC that provide for the insulation from such attributable
interests in Media Companies, or (b) limit or restrict ownership in Media
Companies by non-U.S. persons (as defined by the FCC), as such rules,
regulations or written policies may be modified from time to time.
Fiscal Year: as defined in Section 2.6.
Formation Date: May 15, 2007.
Fund: any limited partnership, limited liability company, group trust, mutual
fund, investment company or other entity, or any investment account, which is
managed or Controlled by any Oaktree Group Member or by an entity Controlled by
any Oaktree Group Member and which is specifically designated as such by the
General Partner.
General Partner: as defined in the preamble hereto, and any Person who becomes a
successor general partner of the Partnership pursuant to the terms of this
Agreement and the Act, each in its capacity as the general partner of the
Partnership.
General Partner Related Person: any of (a) the General Partner, (b) Oaktree
Capital Group, LLC, a Delaware limited liability company, (c) OCGH, (d) Oaktree
Capital Group Holdings GP, LLC, a Delaware limited liability company, (e) the
current and former principals, officers, directors, employees and duly
authorized agents and representatives of any of the entities described in the
foregoing clauses (a) through (e), and (f) the current and former officers of
the Partnership.
Governmental Authority: any national, federal, state, county, municipal, local
or other government, governmental, regulatory, self-regulatory or administrative
authority (including the U.S. Securities and Exchange Commission, the Financial
Industry Regulatory Authority and the New York Stock Exchange), agency or
commission, or any court, tribunal or judicial or arbitral body, whether
domestic or foreign, in each case, of competent jurisdiction.
Gross Asset Value: with respect to any asset, the asset’s adjusted basis for
U.S. federal income tax purposes, except as follows:
(a)    The initial Gross Asset Value of any asset contributed by a Partner to
the Partnership shall be the gross fair market value of such asset, as
determined by the contributing Partner and the Partnership.
(b)    If and to the extent that the General Partner determines that such an
adjustment is necessary, appropriate, advisable or convenient, the Gross Asset
Values of all assets of the Partnership shall be adjusted to equal their
respective gross fair market values, as determined by the General Partner,
immediately prior to the following events:

- 4 -

--------------------------------------------------------------------------------



(i)
a Capital Contribution (other than a de minimis Capital Contribution) to the
Partnership by a new or existing Partner as consideration for one or more
Interests;

(ii)
the distribution by the Partnership to a Partner of more than a de minimis
amount of Partnership property as consideration for the redemption of one or
more Interests; and

(iii)
the liquidation of the Partnership within the meaning of Treasury Regulations
Section 1.704-1(b)(2)(ii)(g).

(c)    The Gross Asset Value of any Partnership property distributed to any
Partner shall be the gross fair market value of such property on the date of
distribution.
(d)    The Gross Asset Values of Partnership property shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(m); provided that
Gross Asset Values shall not be adjusted pursuant to this subparagraph (d) to
the extent that the General Partner determines that an adjustment pursuant to
subparagraph (b) above is necessary, appropriate, advisable or convenient in
connection with a transaction that would otherwise result in an adjustment
pursuant to this subparagraph (d).
If the Gross Asset Value of an asset has been determined or adjusted pursuant to
subparagraph (a), (b) or (d) above, such Gross Asset Value shall thereafter be
adjusted by the Depreciation taken into account with respect to such asset, for
purposes of computing Net Profit and Net Losses.
Incentive Income: any fee, carried interest or override participation received
(or to be received) by the Partnership that is derived from a Fund.
Incentive Profit and Incentive Losses: for each Fiscal Year or other period, an
amount, determined separately for each Fund equal to the Partnership’s profit or
loss for such Fiscal Year or other period relating to the Incentive Income
derived from such Fund, determined in the same manner that Net Profits and Net
Losses are determined (but excluding subparagraph (f) thereof).
Incentive Sharing Percentage: as defined in Section 4.2.
Initial Closing Date: May 25, 2007.
Intellectual Property: (a) any and all investment or trading, records,
agreements or data; (b) any and all financial and other analytic models,
records, data, methodologies or

- 5 -

--------------------------------------------------------------------------------



software; (c) any and all investment advisory contracts, fee schedules and
investment performance data; (d) any and all investment agreements, limited
partnership agreements, subscription agreements, private placement memorandums
and other offering documents and materials; (e) any and all client, investor or
vendor lists, records or contact data; (f) any and all other documents, records,
materials, data, trade secrets and other incidents of business carried on by any
Oaktree Group Member or learned, created, developed or carried on by any
employee of any Oaktree Group Member (in whatever form, including print,
computer file, diskette or otherwise); and (g) all trade names, service marks
and logos under which any Oaktree Group Member does business, and any and all
combinations and variations thereof and all related logos.
Interests: a limited partner interest in the Partnership, including the right of
the holder thereof to any and all benefits to which a holder may be entitled as
provided in this Agreement, together with the obligation of such holder to
comply with all the terms and provisions of this Agreement. Interests may be
common limited partner interests or preferred limited partner interests, and may
be issued in different classes or series.
Investment Company Act: the U.S. Investment Company Act of 1940, as amended, and
the rules and regulations promulgated thereunder, and the provisions of any
succeeding law.
JAMS: as defined in Section 11.1(a).
Limited Partners: as defined in the preamble hereto, and shall include their
successors and permitted assigns and any Person hereafter admitted to the
Partnership as a Limited Partner in accordance with the terms hereof, each in
their capacity as a limited partner of the Partnership, and shall exclude any
Person who ceases to be a Limited Partner in accordance with the terms hereof.
For purposes of the Act, the Limited Partners shall constitute a single class or
group of limited partners. The General Partner shall be deemed to be a Limited
Partner to the extent the General Partner holds any Interests.
Media Company: any Person that, directly or indirectly, owns, controls or
operates a broadcast radio or television station, a cable television system, or
a “daily newspaper” (as such term is defined in Section 73.3555 of the FCC’s
rules and regulations, as amended from time to time), a “broadband radio
service,” any other communications facility operated pursuant to a license
granted by the FCC and subject to the provisions of Section 310(b) of the
Communications Act, or any other business that is subject to the FCC Rules.
Media Company Professional: a Limited Partner that provides services to the
Oaktree Group and handles matters relating to Oaktree Media Companies or the
Media Company business of the Partnership or Oaktree.
Media (Foreign-Restricted) Company: any Person that, directly or indirectly,
owns, controls or operates a communications facility that is operated pursuant
to a license granted by the FCC and is subject to the provisions of Section
310(b) of the Communications Act.

- 6 -

--------------------------------------------------------------------------------



Membership Transaction: as defined in Section 3.8.
Net Profit or Net Loss: for each Fiscal Year or other period, an amount equal to
the Partnership’s taxable income or loss for such Fiscal Year or other period,
determined in accordance with U.S. federal income tax accounting principles,
with the following adjustments:
(a)    any income for such Fiscal Year or other period of the Partnership that
is exempt from U.S. federal income tax and not otherwise taken into account in
computing Net Profits or Net Losses shall be included in computing such Net
Profits or Net Losses;
(b)    any expenditures of the Partnership for such Fiscal Year or other period
described in Code Section 705(a)(2)(B) or treated as Code Section 705(a)(2)(B)
expenditures pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(i), and
not otherwise taken into account in computing Net Profits or Net Losses, shall
be subtracted in computing such Net Profits or Net Losses;
(c)    gain or loss for such Fiscal Year or other period resulting from any
disposition of an asset of the Partnership shall be computed by reference to the
Gross Asset Value of the asset disposed of notwithstanding that the adjusted tax
basis of such asset differs from its Gross Asset Value;
(d)    in lieu of the depreciation, amortization and other cost recovery
deductions taken into account in computing taxable income or loss, there shall
be taken into account Depreciation for such Fiscal Year or other period;
(e)    if the Gross Asset Value of any Partnership asset is adjusted pursuant to
subparagraph (b) or (c) of the definition of “Gross Asset Value”, the amount of
such adjustment shall be taken into account as gain or loss from the disposition
of such asset for purposes of computing Net Profits or Net Losses; provided that
with respect to property first received by the Partnership in distribution from
a Fund (and then, in turn, distributed by the Partnership to Partners), such
adjustment shall be determined as if the asset’s starting adjusted tax basis, on
the date of distribution by the Partnership, were equal to the fair market value
of such asset, as determined pursuant to the limited partnership agreement (or
other equivalent governing document) of such Fund, at the time such asset is
distributed by such Fund to the Partnership, net of any liabilities secured by
such distributed property that the Partnership or the Partners are considered to
assume or take subject to under Code Section 752; and

- 7 -

--------------------------------------------------------------------------------



(f)    Incentive Profits, Incentive Losses and any items that are specially
allocated pursuant to Section 6.2 shall not be taken into account in computing
Net Profits or Net Losses.
Non-U.S. Person: (a) a citizen of a country other than the United States, (b) an
entity organized under the laws of a jurisdiction other than those of the United
States or any state, territory or possession of the United States, (c) a
government other than the government of the United States or of any state,
territory or possession of the United States, (d) a corporation of which, in the
aggregate, more than 10% of the capital stock is owned of record or voted by
Persons described in any of clauses (a) through (c) above or in this clause (d),
(e) a general or limited partnership, or a limited liability company, of which
10% of the equity contributions or interests therein are directly or indirectly
made or held by any Person described in any of clauses (a) through (c) above,
taking into account, in calculating indirect contributions or interests in such
partnership or company, that the percentage interests of a Person that is a
stockholder, limited partner or member insulated in accordance with the FCC
Rules relating to a Person that directly makes or holds an equity contribution
or interest in such partnership or company may be multiplied by the percentage
of such direct interest in such partnership or company, or (f) a representative
of, or entity controlled by, any Person referred to in any of the foregoing
clauses (a) through (e).
Oaktree Group: collectively, OCGH and its Affiliates.
Oaktree Group Member: each of OCGH and its Affiliates, including, for so long as
it is an Affiliate of the Partnership, (a) the General Partner, (b) each OpCo,
and (c) Oaktree Capital Group, LLC, a Delaware limited liability company.
Oaktree Media Company: a Media Company in which any Oaktree Group Member, or a
fund or separate account managed by any Oaktree Group Member, has an
attributable interest (as defined in the FCC Rules).
OCGH: Oaktree Capital Group Holdings, L.P., a Delaware limited partnership.
OpCo: any entity in which OCGH owns an equity interest and is designated by the
general partner of OCGH as an OpCo. Until such time as the General Partner
designates otherwise, the OpCos shall consist of (a) Oaktree Capital I, L.P., a
Delaware limited partnership, (b) Oaktree Capital II, L.P., a Delaware limited
partnership, (c) Oaktree Capital Management, L.P., a Delaware limited
partnership, (d) Oaktree Capital Management (Cayman), L.P., a Cayman Islands
exempted limited partnership, (e) Oaktree AIF Investments, L.P., a Delaware
limited partnership, and (f) Oaktree Investment Holdings, L.P., a Delaware
limited partnership.
Partner: any Person hereafter admitted to the Partnership as a Limited Partner
or a General Partner (as the case may be) in accordance with the terms hereof,
and excluding any Person who ceases to be a Limited Partner or a General Partner
(as the case may be) in accordance with the terms hereof. In the event any
Partner shall have withdrawn in whole

- 8 -

--------------------------------------------------------------------------------



from the Partnership as provided in this Agreement, such Person shall no longer
be a Partner as defined herein after such withdrawal.
Partnership: as defined in the preamble hereto.
Percentage Interest: with respect to any Partner, such Partner’s percentage
ownership (measured by its, his or her percentage share of current year income
other than income relating to Incentive Income) of the total Interests
outstanding of the Partnership. The aggregate Percentage Interests of the
Partners shall at all times total 100%.
Permitted Transfer: with respect to any Interests, a Transfer of such Interests
that has been approved by the General Partner.
Person: an individual, a general partnership, a limited partnership, a limited
liability company, an association, a joint venture, a corporation, a business, a
trust, an unincorporated organization, any other entity or a government or any
department, agency, authority, instrumentality or political subdivision thereof.
Prior LPA: as defined in the preamble hereto.
Protective Provisions: (a) the provisions applicable to a Partner under Sections
9.2, 9.3, 9.4 and 9.5 and (b) any provision contained in a Series Designation or
the Supplemental Schedule that is designated as a “Protective Provision”.
Register: as defined in Section 7.1(a).
Secretary of State: the office of the Secretary of State of the State of
Delaware.
Series Designation: as defined in Section 4.1(c).
Side Letter: as defined in Section 11.3.
Subscription Contribution: as defined in Section 5.1.
Supplemental Schedule: the supplemental schedule on the conversion, vesting and
forfeiture of Interests and related provisions, as adopted by the General
Partner as of July 28, 2011 and amended, revised, supplemented and restated by
the General Partner from time to time thereafter in accordance with its terms.
Tax Matters Partner: as defined in Section 6.12.
Transfer: with respect to any Interests, any transaction by which a Limited
Partner assigns such Interests to another Person, and includes a sale,
assignment, gift, exchange and any other disposition by law or otherwise,
including any transfer upon foreclosure of any pledge, encumbrance,
hypothecation or mortgage.

- 9 -

--------------------------------------------------------------------------------



Treasury Regulations: the temporary and final regulations promulgated by the
U.S. Treasury Department under the Code, as such regulations may be amended from
time to time (including corresponding provisions of succeeding regulations).
1.2    Interpretation. All ambiguities shall be resolved without reference to
which party may have drafted this Agreement. All article or section headings or
other captions in this Agreement are for convenience only, and they shall not be
deemed part of this Agreement and in no way define, limit, extend or describe
the scope or intent of any provisions hereof. Unless the context clearly
indicates otherwise: (a) a term has the meaning assigned to it; (b) “or” is not
exclusive; (c) provisions apply to successive events and transactions; (d) each
definition herein includes the singular and the plural; (e) each reference
herein to any gender includes the masculine, feminine and neuter where
appropriate; (f) the word “including” when used herein means “including, but not
limited to,” and the word “include” when used herein means “include, without
limitation”; and (g) references herein to specified article or section numbers
refer to the specified article or section of this Agreement. The words “hereof,”
“herein,” “hereto,” “hereby,” “hereunder” and derivative or similar words refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The words “applicable law” and any other similar references to the
law include all applicable statutes, laws (including common law), treaties,
orders, rules, regulations, determinations, orders, judgments and decrees of any
Governmental Authority. The abbreviation “U.S.” refers to the United States of
America. All monetary amounts expressed herein by the use of the words “U.S.
dollar” or “U.S. dollars” or the symbol “$” are expressed in the lawful currency
of the United States of America. The words “foreign” and “domestic” shall be
interpreted by reference to the United States of America.
1.3    Associated Persons. Each Limited Partner acknowledges that the provisions
of this Agreement were drafted with the assumption that each beneficial owner of
Interests (other than the General Partner) would be a natural person who will be
providing services to the Oaktree Group. Accordingly, and notwithstanding
anything herein to the contrary, to the extent any such natural person (each, an
“Associated Person”) holds Interests through one or more entities, references
herein to a Partner or former Partner shall be interpreted in good faith by the
General Partner to include reference to such Associated Person to the extent
necessary, appropriate, advisable or convenient to ensure that such entity is
not treated more favorably as a Partner than such natural person would have been
treated had the Interests held by such entity been held by such natural person
directly and such natural person had been admitted as a Limited Partner in lieu
of such entity.
1.4    Former Partners. The word “Partner” or “Limited Partner” shall be deemed
to include reference to former Partners and former Limited Partners to the
extent necessary or appropriate, in the good faith judgment of the General
Partner to give effect to the economic intent of this Agreement. Without
limiting the foregoing, references in Article V and Article VI to “Partner” or
“Limited Partner” shall be deemed to include reference to former Partners and
former Limited Partners.

- 10 -

--------------------------------------------------------------------------------



Article II
Organization
2.1    Formation; Continuation. The Partnership was formed as of the Formation
Date under and pursuant to the provisions of the Act as a limited partnership,
and in connection therewith, the Certificate was filed with the Secretary of
State pursuant to the Act. The parties hereto hereby continue the Partnership as
a limited partnership under and pursuant to the provisions of the Act and agree
that the rights, duties and liabilities of the Partners shall be as provided in
the Act, except as otherwise provided herein. Without limiting the foregoing,
the General Partner hereby continues as the general partner of the Partnership,
and each Limited Partner hereby continues as a limited partner of the
Partnership. The General Partner and the Limited Partners hereby amend and
restate the Prior LPA and enter into this Agreement. In the event of any
inconsistency between any term or condition contained in this Agreement and any
non-mandatory provision of the Act, the terms and conditions contained in this
Agreement shall govern. A Person shall be deemed to be admitted to the
Partnership as a Limited Partner at the time (a) this Agreement or a joinder
hereto is executed by or on behalf of such Person, and (b) such Person is listed
by the General Partner as a limited partner of the Partnership on the Register.
2.2    Name. The name of the Partnership is “Oaktree Fund GP II, L.P.” The
General Partner is authorized to make any variations in the Partnership’s name,
and to conduct the business of the Partnership under such other names, in each
case as determined by the General Partner; provided that (a) such name shall
contain the words “Limited Partnership” or the abbreviation “L.P.” or the
designation “LP” and (b) such name is otherwise permitted under the Act.
2.3    Delaware Registered Agent and Office. The Partnership shall maintain,
pursuant to the Act, a registered office in Delaware and a registered agent for
service of process on the Partnership in Delaware, such office and agent to be
selected by the General Partner and to be set forth in the Certificate.
Initially, (a) the address of the registered office of the Partnership in the
State of Delaware shall be c/o Corporation Service Company, 2711 Centerville
Road, Suite 400, Wilmington, New Castle County, Delaware 19808, United States of
America, and (b) the registered agent for service of process on the Partnership
in Delaware shall be Corporation Service Company.
2.4    Principal Place of Business. The Partnership shall have its principal
place of business at 333 South Grand Avenue, 28th Floor, Los Angeles, California
90071, United States of America, or at such other place as the General Partner
may from time to time designate. In addition, the Partnership may maintain such
other offices as the General Partner may deem necessary, appropriate, advisable
or convenient at any other place or places inside or outside of the United
States of America.
2.5    Term. The term of the Partnership commenced on the Initial Closing Date
and shall continue until the dissolution of the Partnership in accordance with
Article X. Notwithstanding the expiration of such term, the legal existence of
the Partnership shall continue until the cancellation of the Certificate in
accordance with Section 10.3.

- 11 -

--------------------------------------------------------------------------------



2.6    Fiscal Year. The fiscal year (the “Fiscal Year”) of the Partnership for
accounting and income tax purposes shall be the calendar year; provided that (a)
the first Fiscal Year shall be the portion of the calendar year beginning on the
Initial Closing Date and ending on December 31, 2007, and (b) the Fiscal Year in
which the Partnership is terminated in accordance with Article X shall be the
portion of the calendar year ending on the date on which the Partnership is
terminated.
2.7    Title to Partnership Property. Legal title to all of the Partnership’s
property shall be held in such manner as the General Partner determines to be in
the best interests of the Partnership. Each Limited Partner acknowledges and
agrees that the manner of holding title to Partnership property is solely for
the convenience of the Partnership, and, accordingly, neither the Partners nor
their legal representatives, beneficiaries, distributees, successors or
assignees shall have any right, title or interest in or to any such Partnership
property by reason of the manner in which title is held, but all such property
shall be treated as Partnership property subject to the terms of this Agreement.
Article III
The Partnership
3.1    Purpose and Scope of Business; Powers. Subject to the other provisions of
this Agreement, the purposes of the Partnership shall be to (a) promote, conduct
or engage in, directly or indirectly, any business, purpose or activity that
lawfully may be conducted by a limited partnership organized pursuant to the
Act, (b) acquire, hold and dispose of interests in any corporation, partnership,
joint venture, limited liability company or other entity (including equity
interests in entities that serve as the general partner of the Funds) and, in
connection therewith, to exercise all of the rights and powers conferred upon
the Partnership with respect to its interests therein, and (c) promote, conduct
or engage in, directly or indirectly, all other lawful activities determined by
the General Partner to be necessary, appropriate, advisable, convenient or
incidental to, or otherwise in furtherance of, any of the foregoing. Subject to
the other provisions of this Agreement, the Partnership shall have the power to
do any and all acts necessary, appropriate, advisable, convenient or incidental
to, or otherwise in furtherance of, the purposes and business of the Partnership
described herein, and shall have, without limitation, any and all of the powers
that may be exercised on behalf of the Partnership by the General Partner
pursuant to Section 3.2.
3.2    Powers of the General Partner. Subject to the other provisions of this
Agreement, the power to manage, operate and establish the policies of the
Partnership shall be vested exclusively in the General Partner, and the General
Partner is hereby authorized and empowered on behalf of and in the name of the
Partnership to carry out, delegate or appoint to one or more other Persons
(including any partner of the General Partner) any and all objects and purposes
of the Partnership and to perform all acts and enter into and perform all
contracts and other undertakings that it may deem necessary, appropriate,
advisable or convenient in connection therewith or incidental thereto. To the
fullest extent permitted by applicable law, in construing the provisions of this
Agreement, the presumption shall be in favor of a grant of power to the General
Partner. Such powers of the General Partner may be exercised without order of,
or resort to, any Governmental Authority, except to the extent required by
applicable law. In dealing with the General

- 12 -

--------------------------------------------------------------------------------



Partner and its duly appointed agents, no Person shall be required to inquire as
to the General Partner’s or any such agent’s authority to bind the Partnership.
3.3    Powers of Limited Partners. No Limited Partner, as such, shall take part
in or interfere in any manner with the management, conduct or control of the
business or affairs of the Partnership, or have any right or authority to enter
into any letter, contract, agreement, deed, instrument or document whatsoever on
behalf of the Partnership, or otherwise act for or bind the Partnership. In
addition, to the extent permitted by applicable law, no Limited Partner shall
have the right or power to bring an action for partition against the Partnership
or cause the termination and dissolution of the Partnership, except as set forth
in this Agreement. For the avoidance of doubt, this Agreement does not grant any
Limited Partner any rights as a partner of any Fund or any ability to direct any
entity which controls such Fund.
3.4    Officers. The General Partner may, from time to time, designate one or
more Persons to be officers of the Partnership, with such titles as the General
Partner may assign to such Persons. Officers so designated shall have such
authority and perform such duties of the General Partner hereunder as the
General Partner may, from time to time, delegate to them. Any number of offices
and other positions may be held by the same Person. No Person shall receive any
salary or other compensation from the Partnership for his service as an officer
of the Partnership. Any officer of the Partnership may resign as such at any
time. Such resignation shall be made in writing and shall take effect at the
time specified therein, or if no time be specified, at the time of receipt of
notice of resignation by the General Partner. The acceptance of a resignation
shall not be necessary to make it effective, unless expressly so provided in the
resignation. Any officer of the Partnership may be removed as such, either with
or without cause, by the General Partner. Each officer of the Partnership shall
serve as such until his resignation, removal, death or disability.
3.5    Media Company Provisions.
(a)    Notwithstanding any provision of this Agreement to the contrary, no
Limited Partner (and no officer, director, partner, member or equivalent
official of a Limited Partner) other than a Media Company Professional shall:
(i)
act as an employee of the Partnership if such Person’s functions, directly or
indirectly, relate to an Oaktree Media Company or to the Media Company business
of the Partnership or any other Oaktree Group Member;

(ii)
serve, in any material capacity, as an independent contractor or agent of an
Oaktree Media Company or of the Media Company business of the Partnership or any
other Oaktree Group Member;

(iii)
communicate on matters pertaining to the day-to-day operations of an Oaktree
Media Company, or the day-to-day Media Company business of the Partnership or
any other Oaktree Group Member, with (A) an officer, director, partner, member,
agent, representative or


- 13 -

--------------------------------------------------------------------------------



employee of such Oaktree Media Company or (B) the General Partner;
(iv)
perform any services for an Oaktree Media Company or relating to the Media
Company business of the Partnership or any other Oaktree Group Member, with the
exception of making loans to, or acting as surety for, an Oaktree Media Company;
provided that the amount of any such loan, plus any interest of such Limited
Partner in an Oaktree Media Company, shall not exceed 33% of the total assets of
such Oaktree Media Company, as defined by and in accordance with the FCC’s
“equity/debt plus” rule; or

(v)
become actively involved in the management or operation of an Oaktree Media
Company or of the Media Company business of the Partnership or any other Oaktree
Group Member.

(b)    To ensure that the Partnership has the ability to make investments,
directly or indirectly, in media and wireless communications services companies,
or investments in Oaktree Group Members (which may manage or control Funds which
in turn invest in media and wireless communications services companies), in each
case consistent with the requirements of the Communications Act and the FCC
Rules, each Limited Partner shall use reasonable efforts to provide the General
Partner, promptly upon request, the following information:
(i)
information regarding the percentage of its, his or her equity securities owned,
controlled or voted by Non-U.S. Persons, and the number and percentage of its,
his or her partners or members that are Non-U.S. Persons;

(ii)
all other non-confidential information that the General Partner requires to make
necessary filings with, or other submissions to, the FCC; and

(iii)
all other non-confidential information that the General Partner reasonably deems
necessary, advisable, convenient or incidental to enable the Partnership or any
other Oaktree Group Member to make, manage and dispose of investments in
compliance with this Agreement and applicable FCC Rules.

In addition, no Limited Partner shall take any action that such Limited Partner
knows would cause a violation by the Partnership of the Communications Act or
the FCC Rules.
(c)    Each Limited Partner that becomes, or will or may become, a Non-U.S.
Person as a result of a change in citizenship, change in control or
reorganization of such Limited Partner shall provide notice of such event to the
General Partner or Oaktree at least thirty calendar days prior to the effective
time of such change in citizenship, change of

- 14 -

--------------------------------------------------------------------------------



control or reorganization. In the case of the withdrawal, resignation,
departure, termination, change in citizenship, change in control or
reorganization of any Limited Partner that is not a Non-U.S. Person and that has
the effect of causing the total Percentage Interests of the Limited Partners
that are Non-U.S. Persons to exceed 24.99%, then such Limited Partner shall take
such commercially reasonable actions as the General Partner deems reasonably
necessary to cause total Percentage Interests of the Limited Partners that are
Non-U.S. Persons to not exceed 24.99%.
3.6    Meetings and Voting. For situations in which the approval of the Limited
Partners is expressly required by applicable law or under this Agreement, the
Limited Partners shall act through meetings and written consents as described in
this Section 3.6. The actions by the Limited Partners permitted hereunder may be
taken at a meeting called by the General Partner on at least five calendar days’
prior written notice to the Limited Partners, which notice shall state the
purpose or purposes for which such meeting is being called. Partners may
participate in a meeting of the Partnership through the use of conference
telephones or similar communications equipment so long as all Partners
participating in the meeting can hear one another. Participation in a meeting
pursuant to this Section 3.6 constitutes presence in person at such meeting and
waiver of any requirement for notice of such meeting. Alternatively, the actions
by the Limited Partners permitted hereunder may be taken by written consent
(without a meeting and without a vote) so long as such written consent is signed
by the Limited Partners as would be necessary to authorize or take such action
at a meeting at which the Partners entitled to vote thereon were present and
voted. Any action taken pursuant to such written consent shall have the same
force and effect as if taken by the Limited Partners at a meeting thereof.
3.7    Admissions and Withdrawals. No Person shall be admitted to the
Partnership as a partner of the Partnership, except for (a) the General Partner,
who shall be deemed to have been admitted as the general partner of the
Partnership as of the Formation Date, (b) the Persons who were admitted as
Limited Partners as of the Initial Closing Date, and (c) additional Limited
Partners admitted in accordance with Section 4.1 and substitute Limited Partners
admitted in accordance with Section 4.4. No Partner shall be entitled to
withdraw from being a partner of the Partnership without the consent of the
General Partner; provided that each Person who is a Limited Partner shall
immediately and automatically cease to be a Limited Partner at the time such
Person ceases to be the record holder of any Interests.
3.8    Conditions to Membership Transactions. Notwithstanding any provision of
this Agreement to the contrary, no Interests shall be issued to any Person, no
Interests shall be Transferred to any Person, no Person shall be admitted as a
Limited Partner (whether as a result of any such issuance or Transfer or
otherwise and whether as an additional Limited Partner, a substitute Limited
Partner or otherwise), and no Interests shall be redeemed by the Partnership
from any Person (each, a “Membership Transaction”), unless such Membership
Transaction satisfies each of the following conditions (except to the extent
waived by the General Partner):
(a)    such Membership Transaction would not reasonably be expected to result in
the violation by the Partnership, the General Partner or any other Oaktree Group
Member

- 15 -

--------------------------------------------------------------------------------



or General Partner Related Person of any applicable law, including any
applicable U.S. federal or state or foreign securities laws;
(b)    such Membership Transaction would not reasonably be expected to terminate
the existence or qualification of the Partnership under the laws of any
jurisdiction;
(c)    such Membership Transaction would not reasonably be expected to cause the
Partnership to be treated as an association taxable as a corporation or
otherwise to be taxed as an entity for U.S. federal income tax purposes (to the
extent no already so treated or taxed);
(d)    such Membership Transaction would not reasonably be expected to subject
the Partnership, the General Partner or any other Oaktree Group Member or
General Partner Related Person to any material regulatory requirement that it,
he or she otherwise would not be subject, including any requirement that the
Partnership register as an investment company under the Investment Company Act
or as a result of all or any portion of the Partnership’s assets becoming or
being deemed to be “plan assets” for purposes of ERISA; and
(e)    such other conditions as the General Partner determines to be necessary,
appropriate, advisable or convenient or otherwise in the best interests of the
Partnership.
3.9    Power of Attorney. Each Limited Partner does hereby irrevocably
constitute and appoint each of the Partnership, the General Partner, their
respective authorized officers and attorneys-in-fact, and the members of the
General Partner, with full power of substitution, as the true and lawful
attorney-in-fact and agent of such Limited Partner, to execute, acknowledge,
verify, swear to, deliver, record and file, in its, his or her or its, his or
her assignee’s name, place and stead, all instruments, documents and
certificates which may from time to time be required by the laws of the State of
Delaware, the State of California, any other jurisdiction in which the
Partnership conducts or plans to conduct business, or any political subdivision
or agency thereof, to effectuate, implement and continue the valid existence and
business of the Partnership, including the power and authority to execute,
verify, swear to, acknowledge, deliver, record and file:
(a)    any and all instruments, documents and certificates that the General
Partner determines to be necessary, appropriate, advisable or convenient
to form, qualify or continue the Partnership as a limited partnership (or a
partnership in which the limited partners have limited liability) in the State
of Delaware and all other jurisdictions in which the Partnership conducts or
plans to conduct business;
(b)    any and all instruments, documents and certificates that the General
Partner determines to be necessary, appropriate, advisable or convenient to
reflect and effect the dissolution and termination of the Partnership pursuant
to the terms of this Agreement;
(c)    any and all instruments, documents and certificates which the General
Partner determines to be necessary, appropriate, advisable or convenient to
reflect and effect the

- 16 -

--------------------------------------------------------------------------------



admission, withdrawal, substitution or removal of any Limited Partner pursuant
to the terms of this Agreement;
(d)    any and all instruments, documents and certificates relating to the
determination of the rights, preferences and privileges of any class or series
of Interests issued pursuant to Section 4.1;
(e)    any and all amendments to this Agreement duly adopted in accordance with
Section 11.5;
(f)    any and all certificates of assumed name and such other certificates and
instruments that the General Partner determines to be necessary, appropriate,
advisable or convenient under the fictitious or assumed name statutes from time
to time in effect in all jurisdictions in which the Partnership conducts or
plans to conduct business;
(g)    any and all filings with any Governmental Authority that the General
Partner determines to be necessary, appropriate, advisable or convenient to
carry out the purposes of this Agreement and the business of the Partnership;
and
(h)    any and all other instruments that the General Partner determines to be
necessary, appropriate, advisable or convenient in connection with the proper
conduct of the business of the Oaktree Group and which do not materially and
adversely affect the interests of the Limited Partners.
This power of attorney shall not be affected by the subsequent disability or
incapacity of the General Partner. This power of attorney shall be deemed to be
coupled with an interest, shall be irrevocable and shall survive and not be
affected by the death, disability, incompetence, dissolution, bankruptcy or
termination or legal incapacity of any Limited Partner and shall extend to such
Limited Partner’s successors, assigns and personal representatives (within the
meaning of Section 17-101(15) of the Act). This power of attorney may be
exercised by such attorney-in-fact and agent for all Limited Partners (or any of
them) by a single signature of the General Partner acting as attorney-in-fact
with or without listing all of the Limited Partners executing an instrument. Any
Person dealing with the Partnership may conclusively presume and rely upon the
fact that any instrument referred to above, executed by such attorney-in-fact
and agent, is authorized, regular and binding, without further inquiry. Each
Limited Partner shall execute and deliver to the General Partner, within fifteen
calendar days after receipt of any request therefor, such further designations,
powers of attorney and other instruments, documents and certificates that the
General Partner may deem necessary, appropriate, advisable or convenient to
effectuate this Agreement and the purposes of the Partnership.
3.10    Additional Documents and Acts. Each Limited Partner agrees to execute
and deliver such additional documents and instruments and to perform such
additional acts as may be necessary or appropriate to effectuate, carry out and
perform all of the terms, provisions and conditions of this Agreement and the
actions contemplated hereby.

- 17 -

--------------------------------------------------------------------------------



Article IV
Interests
4.1    Interests.
(a)    As of the Effective Date, all of the outstanding equity interests in the
Partnership are owned of record, directly or indirectly, solely by the Persons
identified in the books and records of the Partnership.
(b)    The Partnership may issue any number of Interests, and options, rights,
warrants and appreciation rights relating to Interests, for any Partnership
purpose at any time and from time to time to such Persons for such consideration
(which may be cash, property, services or any other lawful consideration) or for
no consideration and on such terms and conditions as the General Partner shall
determine, all without the approval of any Limited Partner.
(c)    Interests authorized to be issued by the Partnership pursuant to Section
4.1(b) may be issued in one or more classes, or one or more series of any such
classes, with such designations, preferences, rights, powers, duties,
restrictions and conditions (which may be junior to, equivalent to or senior or
superior to any existing classes or series of Interests), as shall be fixed by
the General Partner and may be reflected in a designation certificate approved
by the General Partner (each, a “Series Designation”) or otherwise in the books
and records of the Partnership, including (i) the right to share in Partnership
profits and losses or items thereof; (ii) the right to share in Partnership
distributions, the dates distributions will be payable and whether distributions
with respect to such class or series will be cumulative or non-cumulative; (iii)
rights upon dissolution and liquidation of the Partnership; (iv) whether, and
the terms and conditions upon which, the Partnership may redeem such Interests
(including sinking fund provisions); (v) whether such Interests are issued with
the privilege of conversion or exchange and, if so, the terms and conditions of
such conversion or exchange; (vi) the terms and conditions upon which such
Interests will be issued, including restrictions on assignment and transfer and
whether such Interests will be evidenced by certificates; (vii) the method for
determining the Percentage Interest, if any, applicable to such Interests;
(viii) the right, if any, of the holder of each such Partnership to vote on
Partnership matters, including matters relating to the relative rights,
preferences and privileges of such Partnership, and (ix) the extent to which
such Interests participate in Incentive Income derived from a particular Fund or
group of Funds (an “Associated Fund”).
(d)    The General Partner is hereby authorized to take all actions that it
determines to be necessary, appropriate, advisable or convenient in connection
with (i) each issuance of Interests and options, rights, warrants and
appreciation rights relating to Interests pursuant to this Section 4.1,
including the admission of the holders thereof as Limited Partners in connection
therewith and any related amendment of this Agreement, and (ii) all additional
issuances of Interests and options, rights, warrants and appreciation rights
relating to Interests. The General Partner shall determine the relative rights,
powers and duties of the holders of the Interests or options, rights, warrants
or appreciation rights relating to Interests

- 18 -

--------------------------------------------------------------------------------



being so issued. The General Partner is authorized to do all things that it
determines to be necessary or appropriate in connection with any future issuance
of Interests or options, rights, warrants or appreciation rights relating to
such Interests, including compliance with any statute, rule, regulation or
guideline of any Governmental Authority or any securities market on which
Interests or options, rights, warrants or appreciation rights relating to
Interests are listed for trading.
(e)    No Interests shall be issued to any Person unless such issuance satisfies
each of the following conditions (except to the extent waived by the General
Partner):
(i)
all conditions to such issuance and the admission of the recipient of such
Interests as an additional Limited Partner that are required to be satisfied
under Section 3.8 have been satisfied (except to the extent any such condition
is waived by the General Partner); and

(ii)
the General Partner has received such written instruments, in form and substance
(including containing such representations and warranties as are) reasonably
satisfactory to the General Partner, as the General Partner determines to be
necessary, appropriate, advisable or convenient in connection with such issuance
and admission, including an instrument of joinder evidencing the consent of the
recipient of such Interests to be bound by this Agreement.

The recipient of Interests pursuant to an issuance of such Interests in
compliance with this Section 4.1 shall be admitted as an additional Limited
Partner with respect to such Interests upon the consummation of such issuance.
Any issuance of Interests or admission to the Partnership of any additional
Limited Partner in violation of this Section 4.1 shall be null and void ab
initio, shall not be recorded on the books of the Partnership, and shall not be
recognized by the Partnership, in each case, except as otherwise required by
applicable law.
4.2    Incentive Income. The Partnership shall maintain, in accordance with this
Section 4.2, books and records reflecting, for each Partner, a sharing
percentage in the Incentive Income derived from each Fund (a “Incentive Sharing
Percentage”). In connection with any change in the number or composition of
Interests outstanding or the ownership thereof, including in connection with any
Membership Transaction and such other events that would cause a change in the
Percentage Interests of the Partners, the Incentive Sharing Percentage of each
Partner shall be adjusted in such a manner as the General Partner determines to
be consistent with the Partners’ respective economic interests in the Incentive
Income, taking into account such change and the terms and conditions of such
Interests. All determinations of Incentive Sharing Percentages shall be made on
a Fund-by-Fund basis, and thus it may be possible for a Partner to have an
Incentive Sharing Percentage with respect to some Funds but not others.
4.3    Supplemental Schedule. Except as may be otherwise expressly provided in a
written agreement between a Limited Partner and the Partnership or in the Series
Designation of any particular series of Interests, (a) all Interests issued on
or prior to July 28, 2011 shall be subject

- 19 -

--------------------------------------------------------------------------------



to the Supplemental Schedule in effect as of July 28, 2011, and (b) all
Interests issued after July 28, 2011 shall be subject to the Supplemental
Schedule in effect at the time of such issuance.
4.4    Transfer of Interests. No Limited Partner may Transfer all or any portion
of its, his or her Interests in any manner whatsoever to another Person (an
“Assignee”), unless such Transfer satisfies each of the following conditions
(except to the extent waived by the General Partner):
(a)    such Transfer is a Permitted Transfer;
(b)    all conditions to such Transfer and the admission of the transferee as a
substitute Limited Partner that are required to be satisfied under Section 3.8
have been satisfied (except to the extent any such condition is waived by the
General Partner); and
(c)    the General Partner has received such written instruments, in form and
substance (including containing such representations and warranties as are)
reasonably satisfactory to the General Partner, as the General Partner
determines to be necessary, appropriate, advisable or convenient in connection
with such Transfer and admission, including an instrument of Transfer evidencing
such Transfer and an instrument of joinder evidencing such transferee’s consent
to be bound by this Agreement.
The transferee of any Interests pursuant to a Transfer in compliance with this
Section 4.4 shall be admitted as a substitute Limited Partner with respect to
such Interests upon the consummation of such Transfer. The Transferring Limited
Partner shall cease to be a Limited Partner upon the occurrence of both the
transfer of all of its, his or her Interests to an Assignee and the admission to
the Partnership of such Assignee as a substitute Limited Partner. Any Transfer
or admission to the Partnership of any substitute Limited Partner in violation
of this Section 4.4 shall be null and void ab initio, shall not be recorded on
the books of the Partnership and shall not be recognized by the Partnership, in
each case, except as otherwise required by applicable law.
4.5    Effects of Transfer. Any Partner who transfers any Interests in
compliance with the provisions of this Agreement shall cease to be a Partner
with respect to such Interests and shall no longer have any rights or privileges
of a Partner with respect to such Interests. Any Person (including any Assignee)
who acquires in any manner whatsoever any Interests, irrespective of whether
such Person has executed a counterpart to this Agreement, shall be deemed by the
acceptance of the benefits of the acquisition thereof to have agreed to be
subject to and bound by all of the terms and conditions of this Agreement that
any predecessor in such Interests was subject to or by which such predecessor
was bound, regardless of whether such Person is admitted as a substitute Limited
Partner. Notwithstanding any provision of this Agreement to the contrary, any
Person (other than the General Partner) who acquires in any manner whatsoever
any Interests of the General Partner shall not be deemed to have received a
general partner interest in the Partnership, and shall be deemed instead to have
received a limited partner interest in the Partnership, and shall not be
admitted as a general partner of the Partnership, and shall instead be deemed to
be an Assignee who may be admitted as a substitute Limited Partner pursuant to
Section 4.4.

- 20 -

--------------------------------------------------------------------------------



4.6    Limited Rights of Assignees. To the fullest extent permitted by
applicable law, an Assignee who is not admitted as a substitute Limited Partner
in accordance with Section 4.4 shall have no right to any information or
accounting of the affairs of the Partnership, shall not be entitled to inspect
the books or records of the Partnership and shall not have any of the rights of
a general partner of the Partnership or a limited partner of the Partnership
under the Act or this Agreement. Instead, the Interests transferred to such
Assignee shall represent only a non-voting economic right to receive, to the
extent transferred, the distributions and allocations of income, gain, loss,
deduction, credit or similar item to which the Limited Partner which transferred
its, his or her Interests would be entitled. In the event any Assignee desires
to make a further assignment of any Interests, such Assignee shall be subject to
all of the provisions of this Agreement to the same extent and in the same
manner as the Limited Partner who initially held such Interests.
4.7    Designation of Beneficiaries. With the consent of the General Partner, a
Limited Partner who is a natural person may designate in writing, on forms
prescribed by and filed with the Partnership, one or more beneficiaries to
receive any payments to which such Limited Partner is entitled and payable after
such Limited Partner’s death; provided that such beneficiary shall not be
substituted for such Limited Partner as a limited partner of the Partnership.
Any such Limited Partner may at any time amend or revoke any such designation
made by such Limited Partner; provided that if such Limited Partner is married
and designates a person other than his or her spouse as a beneficiary, then his
or her spouse must sign a statement specifically approving such designation. Any
distributions and payments to which such a Limited Partner would be entitled by
virtue of this Agreement while alive will be distributed and paid, following the
death of such Limited Partner, to his or her designated beneficiary under this
Section 4.7. If no beneficiary designation under this Section 4.7 is in effect
at the time of death, or in the absence of a spouse’s approval as provided in
this Section 4.7, distributions and payments to which a Limited Partner is
entitled hereunder shall be made to such Limited Partner’s personal
representative (within the meaning of Section 17-101(15) of the Act).
Article V
Capital Contributions; Capital Accounts
5.1    Capital Contributions. Each Partner’s initial Capital Contribution (if
any) is set forth on the books and records of the Partnership. No Partner shall
be required to make any additional Capital Contribution to the Partnership,
except as otherwise agreed between such Partner and the General Partner. For the
avoidance of doubt, the General Partner may require Capital Contributions from
any Limited Partner as a condition to such Limited Partner’s subscription for
any class or series of Interests (such Capital Contribution, a “Subscription
Contribution”).
5.2    Capital Accounts. There shall be established on the books and records of
the Partnership a capital account (a “Capital Account”) for each Partner, which
shall be maintained in accordance with Code Section 704(b) and Treasury
Regulations Section 1.704-1(b)(2)(iv), and such other provisions of Treasury
Regulations Section 1.704-1(b) that must be complied with in order for the
Capital Accounts to be determined in accordance with the provisions of such
Treasury Regulations. Specifically:

- 21 -

--------------------------------------------------------------------------------



(a)    each Partner’s Capital Account shall be increased by (i) the total
Capital Contributions made by such Partner, and (ii) the Net Profits, Incentive
Profits and any other items of income and gain allocated to such Partner
pursuant to Article VI; and
(b)    each Partner’s Capital Account shall be decreased by (i) the total cash
distributions to such Partner, (ii) the Gross Asset Value of property
distributed in kind to such Partner, net of liabilities secured by such property
that such Partner is deemed to assume or take subject to under Code Section 752,
and (iii) the Net Losses, Incentive Losses and any other items of loss or
deduction allocated to such Partner pursuant to Article VI.
In the event any Interests are Transferred in accordance with the terms of this
Agreement, the transferee shall succeed to the Capital Account of the transferor
to the extent that it relates to the Transferred Interests.
5.3    No Priorities of Partners. Except as expressly provided in this
Agreement, (a) no Partner shall have priority over any other Partner as to the
return of the amount of its, his or her Capital Contributions or as to income of
the Partnership, (b) no Partner shall be entitled to demand or receive a return
of or interest on its, his or her Capital Contributions or Capital Account, and
(c) no Partner shall withdraw any portion of its, his or her Capital
Contributions or receive any distributions from the Partnership as a return of
capital on account of such Capital Contributions. Without limiting the
foregoing, each Limited Partner acknowledges that such Limited Partner is not
entitled to receive any distribution pursuant to Section 17-604 of the Act in
connection with the withdrawal of such Limited Partner from the Partnership.
Article VI
Allocations; Distributions
6.1    Allocations of Net Profits and Net Losses and Other Items.
(a)    Except as otherwise provided in this Article VI:
(i)
All Incentive Profits and Incentive Losses, as well as any tax credits and other
items of income, gain, loss or deduction that relate to Incentive Income, for
each Fiscal Year or other period shall be allocated among the Partners in
proportion to their respective Incentive Sharing Percentages with respect to
such Incentive Income.

(ii)
All Net Profits and Net Losses, as well as any tax credits or other items of
income, gain, loss or deduction that do not relate to Incentive Income, for each
Fiscal Year or other period shall be allocated among the Partners in accordance
with their Percentage Interests.

(b)    Notwithstanding anything in this Section 6.1 to the contrary, the General
Partner may cause special allocations of (i) Incentive Profits and Incentive
Losses, as well as any tax credits and other items of income, gain, loss or
deduction that relate to Incentive

- 22 -

--------------------------------------------------------------------------------



Income, and (ii) Net Profits and Net Losses, as well as any tax credits or other
items of income, gain, loss or deduction that do not relate to Incentive Income
to be made, in each case, in such amounts and in such manner as the General
Partner determines from time to time to be necessary, appropriate, advisable or
convenient to effectuate the economic benefit intended to be conferred upon any
Limited Partner, or any set or subset of Limited Partners, under the Interests
held by such Limited Partner or Limited Partners.
6.2    Regulatory and Tax Allocations. Notwithstanding Section 6.1, items of
income and gain shall be allocated to the Partners in a manner that complies
with the “qualified income offset” requirement of Treasury Regulations Section
1.704-1(b)(2)(ii)(d)(3). To the extent permitted pursuant to Treasury
Regulations Section 1.704-2, nonrecourse deductions (as defined in Treasury
Regulations Section 1.704-2) of the Partnership shall be allocated to the
Partners in proportion to their respective Percentage Interests. If there is a
net decrease in the Partnership’s partnership minimum gain or partner
nonrecourse debt minimum gain (as defined in Treasury Regulations Section
1.704-2), then the Partners shall be allocated items of Partnership income and
gain in a manner that complies with the “minimum gain chargeback” requirements
of Treasury Regulations Section 1.704-2. For purposes of determining the
Partner’s shares of excess nonrecourse deductions (as defined in Treasury
Regulations Section 1.752-3(a)), the Partner’s respective interests in
Partnership profits shall be deemed equal to their respective Percentage
Interests. Allocations of tax items shall in all events be made in a manner that
is consistent with Treasury Regulations Section 1.704-1(b) and Code Section
704(c). Notwithstanding anything in this Article VI to the contrary, the General
Partner may make such allocations for purposes of maintaining Capital Accounts
and for U.S. federal income tax purposes as it deems reasonably necessary to
give economic effect to the provisions of this Agreement, taking into account
such facts and circumstances as it deems reasonably necessary for these
purposes.
6.3    Distributions. Subject to applicable law and the limitations contained in
Section 6.4 and elsewhere in this Agreement, the Partnership shall from time to
time distribute Available Cash, in each case, at such times and in such amounts
as determined by the General Partner. If the Partnership decides to distribute
property, the property shall be divided into separate interests to the extent
practicable in accordance with the Partners’ respective shares in the
distribution thereof. If such property cannot practicably be so divided, then
undivided interests therein shall be distributed to the Partners. During each
Fiscal Year or other period, all distributions shall be made to the Partners pro
rata in proportion to their Percentage Interests for such Fiscal Year or period
(with any distribution of property being taken into account at the amount
described in Section 5.2(b)(ii)); provided that distributions relating to
Incentive Income shall be made to those Partners who have an interest in such
Incentive Income pro rata in proportion to such interests, as determined by the
General Partner on a Fund-by-Fund basis.
6.4    Restriction on Distributions. Notwithstanding any provision of this
Agreement to the contrary, no distribution to any Partner shall be made (a) if
such distribution would violate the Act or other applicable law or (b) if, after
giving effect to the distribution, (i) the Partnership would not be able to pay
its debts as they become due in the usual course of business, (ii) such
Partner’s Capital Account would be negative by an amount greater than the amount
such Partner would be required to restore pursuant to Section 6.5, or (iii) the
Partnership’s total assets

- 23 -

--------------------------------------------------------------------------------



would be less than the sum of its total liabilities plus, unless this Agreement
provides otherwise, the amount that would be needed, if the Partnership were to
be dissolved at the time of the distribution, to satisfy the preferential rights
of other Partners, if any, upon dissolution that are superior to the rights of
the Partner receiving the distribution. The General Partner may base a
determination that a distribution is not prohibited pursuant to Section 6.4(b)
on (x) financial statements prepared on the basis of accounting practices and
principles that are reasonable under the circumstances, (y) a fair valuation or
(z) any other method that is reasonable under the circumstances; provided that
the determination under Section 6.4(b)(ii) whether a Partner’s Capital Account
will be negative shall be based on the Gross Asset Value of the Partnership’s
assets. Except as provided in Section 17-607(b) of the Act, the effect of a
distribution is measured as of the date the distribution is authorized if the
payment occurs within 120 calendar days after the date of authorization, or the
date payment is made if it occurs more than 120 calendar days after the date of
authorization.
6.5    Return of Advances and Distributions.
(a)    Unless otherwise determined by the General Partner, all distributions
made during a Fiscal Year shall be treated as advances to the Partners until it
is determined that the amounts advanced to each Partner were properly computed
pursuant to this Section 6.5 and that such distributions were permissible under
this Article VI. Such determination shall be made by the following March 31 by
the Partnership’s auditors (or such later date to the extent the Partnership’s
auditors are unable to make such determination by such March 31). Any additional
distributions due to a Partner as the result of such determination shall be paid
to it, him or her without interest before any other distributions are made.
Following such determination by the Partnership’s auditors, any excess advances
made to a Partner shall be repaid without interest within 60 calendar days
following such determination unless the General Partner determines otherwise.
Except for distributions made in violation of the Act or this Agreement, and
except as provided in this Section 6.5, no Partner shall be obligated to return
any distribution to the Partnership or pay the amount of any distribution for
the account of the Partnership or to any creditor of the Partnership. In the
event an amount of a distribution is returned to the Partnership by a Partner or
is paid by a Partner for the account of the Partnership or to a creditor of the
Partnership, such amount shall be added to the Partner’s Capital Account.
(b)    In the event any Oaktree Group Member is required to return to any Fund
any Incentive Income (a “Clawback”), each Partner who received any distribution
hereunder with respect thereto shall return to the Partnership promptly upon
request by the General Partner, any distributions received by such Partner with
respect thereto, and the Partnership shall be entitled to withhold future
distributions to such Partner, equal to such Partner’s pro rata share of such
Clawback, as determined by the General Partner in good faith; provided that such
Partner’s liability for such Clawback shall not exceed the total amount of
distributions that such Partner has received or is entitled to with respect to
such Incentive Income. For the avoidance of doubt, each Partner’s obligations
under this Section 6.5(b) shall survive the withdrawal of such Partner from the
Partnership.

- 24 -

--------------------------------------------------------------------------------



6.6    Allocations in Case of Adjustments in Percentage Interests. Except as
provided for in this Section 6.6 and Section 6.1(b), Net Profits, Net Losses and
similar items allocable to Partners whose Percentage Interests have changed
during a Fiscal Year shall be allocated among such Partners either (a) ratably
on a daily basis or (b) under any reasonable basis that is permitted under Code
Section 706 and the underlying Treasury Regulations. Depreciation, amortization
and similar items, under either method of allocation, shall accrue ratably on a
daily basis over the entire period during which the corresponding asset is owned
by the Partnership for the entire Fiscal Year, and over the portion of a Fiscal
Year after such asset is placed in service by the Partnership if such asset is
placed in service during the Fiscal Year.
6.7    Tax Distributions. If any Partner’s Annual Partnership Tax Liability
exceeds the aggregate amounts distributed to such Partner with respect to a
Fiscal Year pursuant to Section 6.3 and this Section 6.7, amounts shall be
distributed by the Partnership in accordance with this Section 6.7 to the
Partners in proportion to the amount of such excess with respect to each Partner
until each Partner has received an aggregate amount under Section 6.3 and this
Section 6.7 for such Fiscal Year equal to its, his or her Annual Partnership Tax
Liability. To the extent any such excess is anticipated with respect to a Fiscal
Year, the Partnership shall make distributions under this Section 6.7 quarterly
based on the expected estimated tax liabilities of each Partner for the relevant
quarter as reasonably determined by the General Partner, and within ninety days
after the end of a Fiscal Year based on each Partner’s Annual Partnership Tax
Liability for such Fiscal Year. For purposes of Section 6.3, the General
Partner, in its reasonable discretion, shall determine what portion (if any) of
a distribution pursuant to this Section 6.7 to treat as a distribution of
Incentive Income. Any amount distributed to a Partner pursuant to this Section
6.7 shall be treated as an advance against amounts distributable to such Partner
pursuant to Section 6.3.
6.8    Return of Certain Capital Contributions. Except as otherwise determined
by the General Partner, if a Limited Partner makes a Subscription Contribution,
then the General Partner shall, promptly after the General Partner believes it
is able to make the determination contemplated by this sentence with reasonable
certainty, but no later than the final liquidation of the Associated Fund to
which such Subscription Contribution relates, determine the extent (if any) to
which the aggregate net distributions received (or to be received) by the
Partnership (other than distributions of Incentive Income) that are derived from
such Associated Fund exceeds (or would exceed) the amount equal to (x) the
aggregate capital directly or indirectly invested by the Partnership in such
Associated Fund net of (y) the aggregate Subscription Contributions made by
Limited Partners in respect of such Associated Fund (taking into account any
distributions that the General Partner believes are reasonably certain to be
returned or contributed to such Associated Fund pursuant to any clawback or
other obligation). In the event of any such excess, the Partnership shall
distribute to such Limited Partner an amount equal to the lesser of (a) such
Subscription Contribution or (b) such Limited Partner’s pro rata share (as
determined in good faith by the General Partner taking into account the
aggregate Subscription Contributions made by Limited Partners in respect of such
Associated Fund) of such excess. For the avoidance of doubt, the aggregate
distributions receivable by any Limited Partner pursuant to this Section 6.8
shall not exceed such Limited Partner’s aggregate Subscription Contributions in
respect of the Associated Fund from which such distributions are derived. Except
as provided in this Section 6.8 or otherwise determined by the General Partner,
no

- 25 -

--------------------------------------------------------------------------------



Limited Partner shall be entitled to any return of, or other distributions with
respect to, its, his or her Subscription Contributions.
6.9    Withholding. The Partnership is authorized to withhold from distributions
to a Partner, or with respect to allocations to a Partner, and to pay over to
any Governmental Authority, any amounts required to be withheld pursuant to the
Code or any provisions of any other U.S. federal, state, local or foreign law.
In addition, the Partnership is authorized to withhold from distributions to a
Partner, or with respect to a Partner, and to pay over to any Oaktree Group
Member, any amounts owed by such Partner to such Oaktree Group Member. Any
amounts withheld pursuant to this Section 6.9 shall be treated as distributed to
such Partner pursuant to this Article VI for all purposes of this Agreement,
and, if withheld from amounts allocated but not distributed, shall be offset
against the next amounts otherwise distributable to such Partner.
6.10    Acknowledgment. Each Limited Partner acknowledges that it, he or she is
aware of the income tax consequences of the allocations made by this Article VI
and agrees to be bound by the provisions of this Article VI in reporting its,
his or her shares of Net Profits, Net Losses, and other items of income, gain,
loss, deduction, and credit for U.S. federal, state and local income tax
purposes and any applicable foreign tax purposes.
6.11    Partnership Classification for Tax Purposes. Each Partner recognizes,
agrees and intends that, for U.S. federal and state income tax purposes, the
Partnership shall be classified as a partnership. The General Partner shall not
permit the Partnership to elect, and the Partnership shall not elect, to be
treated as an association taxable as a corporation for U.S. federal, state or
local income tax purposes under Treasury Regulations Section 301.7701-3(a) or
under any corresponding provision of state or local law.
6.12    Tax Matters. The General Partner and the Limited Partners shall take all
necessary steps, including amending the Certificate and this Agreement, to cause
the Partnership to be classified as a partnership for U.S. federal and
California state tax purposes. A former Partner shall be treated as a partner
for U.S. federal and California state tax purposes with respect to only his
receipt of distributions pursuant to Sections 6.3 and 10.2 and allocations
corresponding thereto. The Partnership shall determine whether any non-Partner
transferee of the right to receive any payments from the Partnership shall be
treated as a partner for U.S. federal and California tax purposes. The General
Partner shall from time to time cause the Partnership to make such tax elections
as it determines to be in the best interests of the Partnership and the Limited
Partners; provided that each Limited Partner acknowledges that an election
pursuant to Code Section 754 has been made by the Partnership. The tax matters
partner, as defined in Code Section 6231 (the “Tax Matters Partner”), shall
represent the Partnership (at the Partnership’s expense) in connection with all
examinations of the Partnership’s affairs by tax authorities, including
resulting judicial and administrative proceedings, and shall expend the
Partnership funds for professional services and costs associated therewith. The
Tax Matters Partner shall oversee the Partnership tax affairs in the overall
best interests of the Partnership. The General Partner is hereby designated as
the initial Tax Matters Partner. If for any reason the Tax Matters Partner can
no longer serve in that capacity or ceases to be a Partner, the General Partner
may designate another Partner (with such Partner’s consent) to be Tax Matters
Partner.

- 26 -

--------------------------------------------------------------------------------



6.13    No Representations as to Tax Treatment. Neither the Partnership, nor the
General Partner, nor any other Oaktree Group Member makes any representation
(and shall not be liable to any Limited Partner) as to the tax treatment of
allocations or distributions with respect to any Interests under applicable U.S.
federal, state or local or foreign tax laws.
Article VII
Books and Records; Reports to Partners
7.1    Books and Records. The books and records of the Partnership shall be
kept, and the financial position and the results of its operations recorded, in
accordance with the accounting methods followed for U.S. federal income tax
purposes. The books and records of the Partnership shall reflect all the
Partnership transactions and shall be appropriate and adequate for the
Partnership’s business. The Partnership shall maintain at its principal office
all of the following:
(a)    a current list of the full name and last known business or residence
address of each Partner, and such Partner’s Percentage Interest and Incentive
Sharing Percentages (such list, the “Register”), along with other information
required by this Agreement to be maintained on the Register;
(b)    a copy of the Certificate and any and all amendments thereto together
with executed copies of any powers of attorney pursuant to which the Certificate
or any amendments thereto have been executed; and
(c)    such other books and records as the Partnership is required by applicable
law to maintain or as the General Partner determines to be necessary,
appropriate, advisable or convenient.
The books and records of the Partnership shall be maintained in such form as the
General Partner determines to be appropriate, including in physical or
electronic form and one or more spreadsheets, ledgers, tables or schedules, all
of which, when taken together, shall constitute the books and records of the
Partnership. For the avoidance of doubt, the Register shall be part of the books
and records of the Partnership.
7.2    Access to and Confidentiality of Information and Records.
(a)    Subject to Section 7.2(b), each Limited Partner shall have the right to
obtain from the General Partner during regular business hours upon reasonable
demand, at such Limited Partner’s expense and for any purpose reasonably related
to such Limited Partner’s interest as a Limited Partner, the information
described in subparagraphs (1) through (6) of Section 17-305(a) of the Act.
(b)    The General Partner shall have the right to keep confidential from each
Limited Partner for such period of time as the General Partner deems reasonable,
any information which the General Partner reasonably believes to be in the
nature of trade secrets or other information, the disclosure of which the
General Partner believes in good faith is

- 27 -

--------------------------------------------------------------------------------



not in the best interest of the Partnership or could damage the Partnership or
its business or which the Partnership is required by law or by agreement with a
third party to keep confidential.
7.3    Bank Accounts. The Partnership shall maintain its funds in one or more
separate bank accounts in the name of the Partnership, and shall not permit the
funds of the Partnership to be commingled in any fashion with the funds of any
other Person.
Article VIII
Limitations on Liability; Indemnification
8.1    Limitations on Liability.
(a)    Notwithstanding any provision of this Agreement to the contrary, to the
fullest extent permitted by applicable law, no General Partner Related Person
shall be liable to the Partnership or any Limited Partner for:
(i)
without limiting Sections 8.1(a)(ii) and 8.1(a)(iii), any act or omission, or
any alleged act or omission, including any actual or alleged mistake of fact or
judgment, by such General Partner Related Person in connection with the Oaktree
Group, including with respect to activities by such General Partner Related
Person taken on behalf of any Oaktree Group Member in furtherance of the
business of the Oaktree Group (including the business of the Partnership), or
otherwise relating to or arising out of this Agreement, in each case, unless
such act or omission, or alleged act or omission, is determined by a court of
competent jurisdiction, in a final nonappealable judgment, or by an arbitrator
of competent jurisdiction appointed pursuant to Section 11.1, to constitute
Disabling Conduct on the part of such General Partner Related Person;

(ii)
without limiting Sections 8.1(a)(i) and 8.1(a)(iii), any action or omission, or
alleged act or omission, including any actual or alleged mistake of fact or
judgment, by any Partner (other than, in the case such General Partner Related
Person is itself also a Limited Partner, such General Partner Related Person’s
own acts and omissions in its capacity as a Limited Partner), regardless of
whether such act or omission, or alleged act or omission, constitutes Disabling
Conduct; or

(iii)
without limiting Sections 8.1(a)(i) and 8.1(a)(ii), any act or omission, or
alleged act or omission, including any actual or alleged mistake of fact or
judgment, of any employee, broker or other agent or representative of any
Oaktree Group Member (other than, in the case such General Partner Related
Person is itself such an employee,


- 28 -

--------------------------------------------------------------------------------



broker, agent or representative, such General Partner Related Person’s own acts
and omissions), regardless of whether such act or omission, or alleged act or
omission, constitutes Disabling Conduct.
Notwithstanding any provision of this Agreement to the contrary, to the extent
that, at law or in equity, any General Partner Related Person has duties
(including fiduciary duties) and liabilities relating to the Partnership or to
any Limited Partner, no General Partner Related Person acting under this
Agreement shall be liable to the Partnership or such Limited Partner for its,
his or her good faith reliance on the provisions of this Agreement, and the
activities of any General Partner Related Person expressly authorized by this
Article VIII or any other provision of this Agreement may be engaged in by such
General Partner Related Person and shall not, in any case or in the aggregate,
be deemed a breach of this Agreement or any duty that might be owed by any such
Person to the Partnership or to any Limited Partner. Notwithstanding any
provision of this Agreement to the contrary, to the fullest extent permitted by
applicable law, the provisions of this Agreement, to the extent that they
modify, restrict or eliminate the duties (including fiduciary duties) and
liabilities of any General Partner Related Person otherwise existing at law or
in equity, are agreed by the parties hereto to replace such other duties and
liabilities of such Person.
(b)    Without limiting Section 8.1(a), to the fullest extent permitted by
applicable law, no General Partner Related Person shall have any personal
liability to the Partnership or any Limited Partner solely by reason of any
change in U.S. federal, state or local or foreign income tax laws, or in
interpretations thereof, as they apply to the Partnership or the Limited
Partners, regardless of whether the change occurs through legislative, judicial
or administrative action.
(c)    Without limiting Section 8.1(a), to the fullest extent permitted by
applicable law, no General Partner Related Person shall be liable to the
Partnership or any Limited Partner for any action or inaction in reliance on the
advice or an opinion of counsel reasonably selected by such General Partner
Related Person with respect to legal matters.
(d)    Without limiting Section 8.1(a), to the fullest extent permitted by
applicable law, (i) no General Partner Related Person shall be liable to the
Partnership or any Limited Partner for acting in reliance on any signature or
writing believed in good faith by such General Partner Related Person to be
genuine, and (ii) each General Partner Related Person may rely on a certificate
signed by an officer of any Person in order to ascertain any fact with respect
to such Person or within such Person’s knowledge.
(e)    Without limiting Section 8.1(a), each General Partner Related Person may
consult with appraisers, engineers, contractors, accountants and other skilled
Persons of its, his or her choosing, on behalf of the Partnership or in
furtherance of the business of the Partnership and, to the fullest extent
permitted by applicable law, shall not be liable to the Partnership or any
Limited Partner for (i) anything done, suffered or omitted in good faith
reliance upon the advice of any of such skilled Person, or (ii) any act or
omission, including any mistake of fact or judgment, of any skilled Person.

- 29 -

--------------------------------------------------------------------------------



The provisions of this Section 8.1 are intended and shall be interpreted as only
limiting the liability of a General Partner Related Person and not as in any way
expanding such Person’s liability.
8.2    Indemnification by the Partnership.
(a)    The Partnership shall, to the fullest extent permitted by applicable law,
indemnify, defend and hold harmless each General Partner Related Person from and
against any loss, cost or expense suffered or sustained by it, him or her by
reason of any acts, omissions or alleged acts or omissions arising out of or in
connection with the Partnership, or this Agreement, including any judgment,
award, settlement, reasonable attorneys’ fees and other costs or expenses
incurred in connection with the defense of any actual or threatened action,
proceeding, or claim, in each case, unless such act or omission, or alleged act
or omission, is determined by a court of competent jurisdiction, in a final
nonappealable judgment, or by an arbitrator of competent jurisdiction appointed
pursuant to Section 11.1, to constitute Disabling Conduct on the part of such
General Partner Related Person. The termination of any action, proceeding or
claim by settlement shall not, of itself, create a presumption that such acts,
omissions or alleged acts or omissions were made in bad faith or constituted
Disabling Conduct on the part of any General Partner Related Person.
(b)    Expenses (including reasonable attorney’s fees) incurred by a General
Partner Related Person in defense of any actual or threatened action,
proceeding, or claim that may be subject to a right of indemnification hereunder
may, as determined by the General Partner, be advanced by the Partnership prior
to the final disposition thereof upon receipt of a written undertaking by or on
behalf of such General Partner Related Person to repay the amount advanced to
the extent that it is determined by a court of competent jurisdiction that such
General Partner Related Person is not entitled to be indemnified hereunder.
(c)    The right of any General Partner Related Person to the indemnification
provided herein shall be cumulative of, and in addition to, any and all rights
to which such General Partner Related Person may otherwise be entitled by
contract or as a matter of law or equity and shall be extended to such General
Partner Related Person’s successors, assigns and legal representatives. Any
judgments against the Partnership and the General Partner in respect of which
any General Partner Related Person is entitled to indemnification shall first be
satisfied from the Partnership property before the General Partner shall be
responsible therefor.
(d)    Notwithstanding any provision of this Agreement to the contrary, the
provisions of this Section 8.2 shall not be construed so as to provide for the
indemnification of any General Partner Related Person for any liability
(including liability under U.S. federal securities laws which, under certain
circumstances, impose liability even on persons that act in good faith), to the
extent (but only to the extent) that such indemnification would be in violation
of applicable law, but shall be construed so as to effectuate the provisions of
this Section 8.2 to the fullest extent permitted by applicable law.

- 30 -

--------------------------------------------------------------------------------



Article IX
Certain Covenants
9.1    Certain Acknowledgments. Each Partner (the “Acknowledging Partner”)
hereby acknowledges and agrees that:
(a)    the business of the Partnership and the Oaktree Group is of a special,
unique, unusual, extraordinary and specialized character;
(b)    each Partner has contributed valuable consideration to the Partnership or
its predecessor in exchange for such Partner’s interest in the Partnership;
(c)    any damage to the business and goodwill of the Partnership would diminish
the value of each Partner’s interest in the Partnership (including the value of
the Acknowledging Partner’s Interests);
(d)    the Partnership and the Oaktree Group possess and will continue to
possess information that has been created, discovered or developed by, or
otherwise become known to them (including information created, discovered or
developed by, or made known to, Partners who have provided services to the
Oaktree Group), which information has commercial value in the business in which
the Oaktree Group is engaged and is treated by the Partnership and Oaktree Group
as confidential information, as a trade secret, as intellectual property or as
proprietary information;
(e)    the Protective Provisions are (i) in anticipation of, (ii) reasonable in
all respects, and (iii) necessary to protect the goodwill, business,
confidential information, trade secrets, intellectual property or any other
proprietary information of the Partnership and the Oaktree Group, as well as to
protect the value of each Partner’s interest in the Partnership, in each case,
from the irreparable damage that could be caused to each of them by a Partner
upon or after such Partner’s disassociation from the Partnership;
(f)    the Acknowledging Partner desires to further the long-term success of the
Partnership and the Oaktree Group, including because such success is expected to
enhance the value of its, his or her own interests in the Partnership;
(g)    it is in the Acknowledging Partner’s own best interests, including to
protect the value of its, his or her interest in the Partnership and to further
the long-term success of the Partnership, for all of the Partners to agree to be
bound by the Protective Provisions; and
(h)    no Partner is required to become a party to this Agreement, acquire an
interest in the Partnership or make an investment in the Partnership.
9.2    Commitment. Each Partner hereby agrees that for so long as such Partner
provides services to an Oaktree Group Member, such Partner shall devote
substantially all of such

- 31 -

--------------------------------------------------------------------------------



Partner’s business time, skill, energy and attention to its, his or her
responsibilities with respect to the business of such Oaktree Group Member in a
diligent manner.
9.3    Confidential Information, Intellectual Property and Proprietary
Information.
(a)    Each Partner hereby agrees that such Partner shall not, without the prior
express written consent of the General Partner, (i) use for the benefit of such
Partner, use to the detriment of any Oaktree Group Member, or disclose, at any
time (including while providing services to the Oaktree Group), in each case,
unless and to the extent required by law or as required in the performance of
such Partner’s services to an Oaktree Group Member, any Confidential
Information, or (ii) remove or retain, upon such Partner ceasing to provide
services to the Oaktree Group for any reason, any document, paper, electronic
file or other storage medium containing or relating to any Confidential
Information, any Intellectual Property or any physical property of any Oaktree
Group Member.
(b)    Each Partner hereby agrees to deliver to the Oaktree Group on the date
such Partner ceases to provide services to the Oaktree Group for any reason, or
promptly at any other time that any Oaktree Group Member may request, all
memoranda, notes, plans, records, reports, computer tapes, printouts and
software and other documents and data (and copies thereof) within such Partner’s
possession or control that contain any Confidential Information or any
Intellectual Property.
(c)    Each Partner hereby agrees that any and all Intellectual Property is and
shall be the exclusive property of the Oaktree Group for the Oaktree Group’s
sole use. In addition, each Partner hereby acknowledges and agrees that the
investment performance of the funds and accounts managed by any Oaktree Group
Member is attributable to the efforts of the team of professionals of the
Oaktree Group and not to the efforts of any single individual, and that,
therefore, the performance records of the funds and accounts managed by any
Oaktree Group Member are and shall be the exclusive property of the Oaktree
Group. Each Partner hereby agrees that such Partner, whether during or after
such Partner’s provision of services to any Oaktree Group Member, shall not use
or disclose any Intellectual Property, including the performance records of the
funds and accounts managed by any Oaktree Group Member without the prior written
consent of the General Partner, except in the ordinary course of such Partner’s
services to an Oaktree Group Member.
(d)    Without limiting the generality of the foregoing, any trade secrets of
the Oaktree Group shall be entitled to all of the protections and benefits under
applicable law. Each Partner hereby acknowledges that (i) such Partner may have
had, and may have in the future, access to information that constitutes trade
secrets but that has not been, and shall not be, marked to indicate its status
as such and (ii) this Agreement constitutes reasonable efforts under the
circumstances by the Partnership to notify such Partner of the existence of such
trade secrets and to maintain the confidentiality of such trade secrets within
the provisions of the Uniform Trade Secrets Act or other applicable law.
(e)    Each Partner hereby acknowledges and agrees that a remedy at law for any
breach or threatened breach of the provisions of this Article IX would be
inadequate, and,

- 32 -

--------------------------------------------------------------------------------



therefore, each Partner agrees that the Partnership shall be entitled to
injunctive relief, in addition to any other available rights and remedies in
case of any such breach or threatened breach; provided that nothing contained
herein shall be construed as prohibiting the Partnership from pursuing any other
rights and remedies available for any such breach or threatened breach.
9.4    Interference. Each Partner hereby agrees that for so long as such Partner
provides services to an Oaktree Group Member, and for two years after such
Partner ceases to be a Partner for any reason, such Partner shall not directly
or indirectly (a) solicit any customer or client of the Oaktree Group for a
Competitive Business, provided that the foregoing clause (a) shall not be deemed
to prohibit such Partner from participating in the normal marketing efforts of a
Competitive Business, so long as such Partner does not solicit any client or
customer known to such Partner as a result of his or her provision of services
to an Oaktree Group Member to be a client or customer of the Oaktree Group,
other than clients or customers of the Oaktree Group that, as of the date such
Partner ceases to provide services to an Oaktree Group Member, are bona fide
pre-existing clients or customers of such Competitive Business, (b) induce or
attempt to induce any employee of the Oaktree Group to leave the Oaktree Group
or in any way interfere with the relationship between the Oaktree Group and any
employee thereof, or (c) hire, engage, employ, retain or otherwise enter into
any business affiliation with any person who was an employee of the Oaktree
Group at any time during the twelve-month period prior to the date such Partner
ceases to provide services to the Oaktree Group.
9.5    Disparagement. Each Partner hereby agrees that it, he or she shall not
make any statements, encourage others to make statements or release information
that disparages, discredits or defames any Oaktree Group Member or engage in any
activity that would have the effect of disparaging, discrediting or defaming any
Oaktree Group Member. Notwithstanding the foregoing, nothing in this Agreement
shall prohibit any Partner from making truthful statements when required by law.
Article X
Dissolution and Termination of the Partnership
10.1    Dissolution. The Partnership may be dissolved, liquidated and
terminated, and have its affairs wound up, only pursuant to the provisions of
this Article X, and the Partners do hereby irrevocably waive, to the fullest
extent permitted by applicable law, any and all other rights they may have to
cause a dissolution of the Partnership or a sale or partition of any Partnership
property. The Partnership shall dissolve upon the earliest of (each a
“Dissolution Event”):
(a)    the entry of a decree of judicial dissolution pursuant to Section 17-802
of the Act;
(b)    the sale of all or substantially of the assets of the Partnership;
(c)    at anytime there are no Limited Partners, unless the Partnership is
continued pursuant to the Act; and

- 33 -

--------------------------------------------------------------------------------



(d)    any election by the General Partner to dissolve the Partnership.
The dissolution of the Partnership shall be effective on the day on which the
Dissolution Event occurs, but the Partnership shall not terminate until it has
been wound up, its assets have been distributed as provided in Section 10.2 and
a certificate of cancellation of the Certificate has been filed with the
Secretary of State in accordance with the Act. Notwithstanding the dissolution
of the Partnership, prior to the termination of the Partnership, the business of
the Partnership and the affairs of the Partners, as such, shall continue to be
governed by this Agreement.
10.2    Liquidating Distributions. Upon dissolution of the Partnership, the
Partnership shall be wound up and its assets shall be liquidated. The General
Partner or any other Person designated pursuant to Section 10.4 to serve as the
liquidator of the Partnership shall cause to be made distributions out of
Partnership property (including cash proceeds from the liquidation of
Partnership property) in the following manner and order:
(a)    first, to the satisfaction of all of the Partnership’s debts and other
liabilities to creditors (including Partners who are creditors) in the order of
priority provided by applicable law or otherwise, including by establishing
reserves that the General Partner or such other Person who is winding up the
affairs of the Partnership deems necessary, appropriate, advisable or convenient
for any contingent, conditional or unmatured liabilities or obligations of the
Partnership; provided that, if and when a contingency for which such a reserve
has been established shall cease to exist, the monies, if any, then in such
reserve shall be distributed as provided in Section 10.2(b) (except to the
extent used to satisfy the Partnership’s debts and liabilities or to fund other
reserves pursuant to this Section 10.2(a)); and
(b)    thereafter, upon receipt of such releases, indemnities and refunding
agreements as the General Partner or such other Person who is winding up the
affairs of the Partnership deems necessary, appropriate, advisable or convenient
for its protection, distribute the remaining Partnership property, and subject
to Article VI, to the Partners, pro rata in proportion to their Percentage
Interests (with any distribution of property being taken into account at the
amount described in Section 5.2(b)(ii)); provided that distributions related to
Incentive Income shall be made to those Partners who have an interest in such
Incentive Income pro rata in proportion to such interests, as determined by the
General Partner on a Fund-by- Fund basis.
Notwithstanding the foregoing, in the event that the General Partner determines
that an immediate sale of all or any portion of Partnership property would cause
undue loss to the Partners, the General Partner, in order to avoid such loss,
and to the extent not then prohibited by the Act, may defer liquidation of and
withhold from distribution for a reasonable time any Partnership property except
as necessary to satisfy the Partnership’s debts and other liabilities to
creditors.
10.3    Termination. Upon completion of the dissolution, liquidation and winding
up of the Partnership, the General Partner or any other Person who is winding up
the affairs of the Partnership shall execute, acknowledge and file such
certificates, instruments and other documents as may be necessary or appropriate
to terminate the legal existence of the Partnership under the Act,

- 34 -

--------------------------------------------------------------------------------



including by executing, acknowledging and causing to be filed a certificate of
cancellation of the Certificate with the Secretary of State.
10.4    Liquidator. The General Partner or a Person designated by the General
Partner shall serve as the liquidator of the Partnership. The reasonable fees,
costs and expenses of any liquidator for the Partnership shall be considered to
be a Partnership expense and be paid from Partnership property prior to any
final liquidating distribution to the Partners.
10.5    Restoration of Deficit Capital Account Balances. If any Partner has a
deficit balance in its, his or her Capital Account (after giving effect to all
contributions, distributions, and allocations for all Fiscal Years, including
the year during which the liquidation occurs), then such Partner shall have no
obligation to make any Capital Contribution with respect to such deficit, and
such deficit shall not be considered a debt owed to the Partnership or to any
other Person for any purpose whatsoever.
10.6    Limitations on Dissolution. Nothing in this Article X is intended to
limit the survival of provisions of this Agreement that expressly survive the
dissolution and termination of the Partnership. The Partnership may be
dissolved, liquidated and terminated, and have its affairs wound up, only
pursuant to the provisions of this Article X. Any dissolution of the Partnership
other than as provided in this Article X shall be a dissolution in contravention
of this Agreement.
Article XI
Miscellaneous
11.1    Arbitration of Disputes.
(a)    Any and all disputes, claims or controversies arising out of or relating
to this Agreement, including any and all disputes, claims or controversies
arising out of or relating to (i) the Partnership, (ii) any Partner’s rights and
obligations hereunder, (iii) the validity or scope of any provision of this
Agreement, (iv) whether a particular dispute, claim or controversy is subject to
arbitration under this Section 11.1, and (v) the power and authority of any
arbitrator selected hereunder, that are not resolved by mutual agreement shall
be submitted to final and binding arbitration before Judicial Arbitration and
Mediation Services, Inc. (“JAMS”) pursuant to the Federal Arbitration Act, 9
U.S.C. Section 1 et seq. Either the Partnership or the disputing Partner may
commence the arbitration process by filing a written demand for arbitration with
JAMS and delivering a copy of such demand to the other in accordance with the
notice procedures set forth in Section 11.6. The arbitration shall take place in
Wilmington, Delaware, and shall be conducted in accordance with the provisions
of JAMS Streamlined Arbitration Rules and Procedures in effect at the time of
filing of the demand for arbitration. The Partner shall cooperate with JAMS and
with the Partnership in selecting an arbitrator from JAMS’ panel of neutrals and
in scheduling the arbitration proceedings. The arbitrator selected shall be
neutral and a former Delaware chancery court judge or, if such judge is not
available, a former U.S. federal judge with experience in adjudicating matters
under the law of the State of Delaware; provided that if no such person is both
willing and able to undertake such a role, the Partner and the Partnership shall

- 35 -

--------------------------------------------------------------------------------



cooperate with each other and JAMS in good faith to select such other person as
may be available from a JAMS’ panel of neutrals with experience in adjudicating
matters under the law of the State of Delaware. The Partner and the Partnership
shall participate in the arbitration in good faith. The Partnership shall pay
those costs, if any, of arbitration that it must pay to cause this Section 11.1
to be enforceable, and all other costs of arbitration shall be shared equally
between the Partner and the Partnership.
(b)    Neither the Partner nor the Partnership shall be entitled to undertake
discovery in the arbitration; provided that, if discovery is required by
applicable law, discovery shall not exceed (i) one witness deposition plus the
depositions of any expert designated by the other party or parties, (ii) two
interrogatories, (iii) ten document requests, and (iv) ten requests for
admissions; provided further that additional discovery may be permitted to the
extent such additional discovery is required by applicable law for this Section
11.1 to be enforceable. The arbitrator shall have no power to modify any of the
provisions of this Agreement, to make an award or impose a remedy that, in each
case, is not available to the Delaware chancery court or to make an award or
impose a remedy that was not requested by a party to the dispute, and the
jurisdiction of the arbitrator is limited accordingly. To the extent permitted
by law, the arbitrator shall have the power to order injunctive relief, and
shall expeditiously act on any petition for such relief.
(c)    The provisions of this Section 11.1 may be enforced by any court of
competent jurisdiction, and, to the extent permitted by law, the party seeking
enforcement shall be entitled to an award of all costs, fees and expenses,
including attorneys’ fees, to be paid by the party against whom enforcement is
ordered. Notwithstanding any provision of this Agreement to the contrary, any
party to an arbitration pursuant to this Section 11.1 shall be entitled to seek
a restraining order or injunction in any court of competent jurisdiction to
prevent any violation of the provisions of this Agreement pending a final
determination on the merits by the arbitrator, and each party hereby consents
that such a restraining order or injunction may be granted without the necessity
of posting any bond.
(d)    The details of any arbitration pursuant to this Section 11.1, including
the existence or outcome of such arbitration and any information obtained in
connection with any such arbitration, shall be kept strictly confidential and
shall not be disclosed or discussed with any person not a party to the
arbitration; provided that such party may make such disclosures as are required
by applicable law or legal process; provided further that such party may make
such disclosures to its, his or her attorneys, accountants or other agents and
representatives who reasonably need to know the disclosed information in
connection with any arbitration pursuant to this Section 11.1 and who are
obligated to keep such information confidential to the same extent as such
party. If either a Partner or the Partnership, as the case may be, receives a
subpoena or other request for information from a third party that seeks
disclosure of any information that is required to be kept confidential pursuant
to the prior sentence, or otherwise believes that it, he or she may be required
to disclose any such information, such Partner or the Partnership, as the case
may be, shall (i) promptly notify the other party to the arbitration and (ii)
reasonably cooperate with such other party in taking

- 36 -

--------------------------------------------------------------------------------



any legal or otherwise appropriate actions, including the seeking of a
protective order, to prevent the disclosure, or otherwise protect the
confidentiality, of such information.
(e)    For the avoidance of doubt, (i) any arbitration pursuant to this Section
11.1 shall not include any disputes, claims or controversies that do not arise
out of or relate to this Agreement, and (ii) any arbitration pursuant to this
Section 11.1 of disputes, claims or controversies arising out of or relating to
this Agreement is intended to be separate and distinct proceeding from any
arbitration or other adjudication of disputes, claims or controversies between
Partners, a Partner and the Partnership, or a Partner and an Oaktree Group
Member, that do not arise out of or relate to this Agreement.
11.2    Married Persons. If a married couple owns an interest in the Partnership
as quasi-community or community property under the laws of any state, regardless
of which of the spouses is named as a Partner in the Register, and in the event
of a division of such community property between the spouses pursuant to a
decree of divorce or dissolution, property settlement agreement or otherwise,
such division shall be deemed to be a Permitted Transfer. Upon any such
division, any spouse or other Person who is not the named Partner in the
Register shall be entitled only to payments provided in any such decree of
divorce or dissolution, property settlement or otherwise, and nothing in this
Section 11.2 or any other part of this Agreement shall be construed at any time
as permitting any spouse or Person who is not the named Partner in the Register
to have any of a Partner’s rights to act under this Agreement or to participate
as a partner of the Partnership. A spouse or any other Person who is entitled to
any such payments from the Partnership may not Transfer the right to receive any
of such payments without the consent of the General Partner. The Partnership may
purchase all or part of any such right to receive payments if authorized to do
so by the General Partner.
11.3    Entire Agreement. Except as otherwise expressly set forth herein, this
Agreement (including the Supplemental Schedule and the Series Designations)
constitutes the entire agreement among the Partners with respect to the subject
matter hereof, and supersedes any prior agreement or understanding among them
with respect to such matter. Notwithstanding any provision of this Agreement to
the contrary, it is hereby acknowledged and agreed that the General Partner may,
on its own behalf or on behalf of the Partnership, and without the approval of
any Limited Partner or any other Person, (a) enter into any side letter or
similar agreement with any Limited Partner that has the effect of establishing
rights under, or altering or supplementing the terms of, this Agreement with
respect to such Limited Partner (each a “Side Letter”) and (b) perform and cause
the Partnership to perform its respective obligations (if any) under each Side
Letter. Any terms contained in a Side Letter with a Limited Partner shall govern
with respect to such Limited Partner notwithstanding the provisions of this
Agreement, except as otherwise may be waived by the parties to such Side Letter.
11.4    Binding Effect. Subject to the provisions of this Agreement relating to
transferability, this Agreement shall be binding upon and inure to the benefit
of the Partners, and their respective successors and assigns.
11.5    Amendments. This Agreement may be amended, modified or waived with the
written consent of the General Partner; provided that no amendment, modification
or waiver of

- 37 -

--------------------------------------------------------------------------------



the provisions of this Agreement shall be effective with respect to the
Interests of any Limited Partner that were issued prior to such amendment,
modification or waiver if such amendment, modification or waiver would
materially and adversely deprive such Limited Partner of the economic benefit
(determined on a pre-tax basis and by the General Partner in good faith)
intended to be conferred upon such Limited Partner by the issuance of such
Interests to such Limited Partner, unless such Limited Partner has consented to
such amendment, modification or waiver; provided further that, notwithstanding
anything in the foregoing to the contrary, no consent of any Limited Partner
shall be required with respect to any amendment, modification or waiver of this
Agreement (a) if the General Partner has replaced such Interests with a
substitute arrangement that the General Partner believes in good faith to be no
less favorable to such Limited Partner in any material economic respect
(determined on a pre-tax basis and by the General Partner in good faith) than
such Interests or (b) such amendment, modification or waiver is being made (i)
to prevent or remedy any event or circumstance (including the imposition of any
material regulatory requirement on the Partnership or other Oaktree Group
Member) that would reasonably be expected to have a material adverse effect on
the Partnership or any other Oaktree Group Member or (ii) to satisfy any
requirement under, or prevent or remedy any breach or potential breach by the
Partnership, any other Oaktree Group Member or any General Partner Related
Person of, any applicable law or otherwise in connection with any order,
directive or opinion of any Governmental Authority. The General Partner shall
provide each Limited Partner with a copy of each amendment, modification or
waiver of this Agreement.
11.6    Notices. Any notice to any Limited Partner who is then providing
services to the Oaktree Group that is required or permitted hereunder to be
given to such Limited Partner shall be in writing and shall be delivered to such
Limited Partner at the principal office of the Partnership or at such other
place where such Limited Partner may be found. Any notice to such a Limited
Partner which is delivered to the principal office of the Partnership when such
Limited Partner is absent from the office shall, if reasonable efforts have been
made to deliver it to him or her elsewhere, be deemed delivered to him or her on
the next succeeding business day, if he or she does not actually receive such
notice sooner. Any notice to any Limited Partner who is not then providing
services to the Oaktree Group that is required or permitted hereunder to be
given to such Limited Partner shall be in writing and shall be delivered to such
Limited Partner at the address or facsimile number of such Limited Partner shown
on the Register. Any notice to the Partnership or the General Partner required
or permitted hereunder to be given to the Partnership or the General Partner
shall be in writing and shall be delivered to the Partnership or the General
Partner at the principal office of the Partnership. A written notice may be
delivered by facsimile transmission.
11.7    Parties in Interest. Except as expressly provided in the Act, nothing in
this Agreement shall confer any rights or remedies under or by reason of this
Agreement on any Persons other than the Partners and their respective
successors, nor shall anything in this Agreement relieve or discharge the
obligation or liability of any third Person to any party to this Agreement, nor
shall any provision give any third Person any right of subrogation or action
over or against any party to this Agreement.
11.8    Contra Proferentum. In the event any claim is made by any Partner
relating to any conflict, omission or ambiguity in this Agreement, no
presumption or burden of proof or

- 38 -

--------------------------------------------------------------------------------



persuasion shall be implied by virtue of the fact that this Agreement was
prepared by or at the request of a particular Partner or his counsel.
11.9    Governing Law. This Agreement shall be construed and enforced, along
with any rights, remedies or obligations provided for hereunder, in accordance
with the laws of the State of Delaware applicable to contracts made and to be
performed entirely within the State of Delaware by residents of the State of
Delaware; provided that the enforceability of Section 11.1 shall be governed by
the Federal Arbitration Act, 9 U.S.C. Section 1 et seq., and not the laws of the
State of Delaware.
11.10    Severability. Whenever possible, each provision or portion of any
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein, if the economic and legal substance of the arrangements
contemplated hereby are not affected in any manner materially adverse to any
party hereto. Upon such a determination, the Partners shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transaction contemplated hereby shall be consummated as originally contemplated
to the fullest extent possible. Notwithstanding any provision in this Agreement
to the contrary, if any of the provisions of Article IX shall be held to exceed
the limitations on scope, duration or geographic area prescribed under
applicable law, then such provision shall be deemed to have been amended
automatically to reduce such scope, duration or geographic area, as the case may
be, to the extent necessary (if possible), and only to such extent, to enable
such provision to be valid and permissible under such applicable law
11.11    Waivers. No waiver by any Partner of any default with respect to any
provision, condition or requirement hereof shall be deemed to be a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of any Partner to exercise any right hereunder in any manner impair the
exercise of any such right accruing to it, him or her thereafter. Any default
hereunder by a Partner shall not excuse any obligation of any other Partner.
11.12    Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall constitute one and the same instrument.
11.13    Determination of Certain Matters.
(a)    To the fullest extent permitted by applicable law, and notwithstanding
any provision of this Agreement to the contrary or in any agreement contemplated
herein or applicable provisions of law or equity or otherwise, whenever in this
Agreement any General Partner Related Person is permitted or required to make a
decision (including whether to take an action or not or waive a provision or
not) (i) unless some other standard is specified, the General Partner may make
such decision in its sole discretion, meaning such General

- 39 -

--------------------------------------------------------------------------------



Partner Related Person shall be entitled to consider only such interests and
factors as it, he or she desires, including its, his or her own interests, and
shall, to the fullest extent permitted by applicable law, have no duty or
obligation to give any consideration to any interest or factor affecting the
Partnership or any other Person (other than a duty to act in good faith), or
(ii) under another express standard, such General Partner Related Person shall
act under such express standard and shall not be subject to any other or
different standard.
(b)    All determinations, interpretations, calculations, adjustments and other
actions of the General Partner that are within its authority hereunder shall be
made in good faith by the General Partner and shall be binding and conclusive on
the Partnership and all Partners absent manifest error. In connection with any
such determination, interpretation, calculation, adjustment or other action, the
General Partner shall be entitled to resolve any ambiguity with respect to the
manner in which such determination, interpretation, calculation, adjustment or
other action is to be made or taken, and shall be entitled to interpret the
provisions of this Agreement, in such a manner as it determines to be fair and
equitable, and such resolution or interpretation shall be binding and conclusive
on the Partnership and all Partners absent manifest error.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]



- 40 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.
GENERAL PARTNER:


OAKTREE CAPITAL II, L.P.




By:        /s/ Richard Ting            
Name:
Richard Ting

Title:
Managing Director

Associate General Counsel




By:        /s/ Jay Ghiya                
Name:
Jay Ghiya

Title:
Managing Director







LIMITED PARTNERS:


THE LIMITED PARTNERS LISTED ON THE REGISTER (AS REVISED FROM TIME TO TIME)


By:
OAKTREE CAPITAL II, L.P., as attorney-in-fact for the Limited Partners





By:        /s/ Richard Ting            
Name:
Richard Ting

Title:
Managing Director

Associate General Counsel




By:        /s/ Jay Ghiya                
Name:
Jay Ghiya

Title:
Managing Director

    



